                          Case 5:19-cv-05025-TLB Document 67-1                      Filed 09/14/20 Page 1 of 69 PageID #: 449



           Billed                                                    Actual     Actual               Time      Amount      %
Date        By    Description                                        Time       Charge     Rate    Claimed     Claimed Reduction Category
2/6/2019    AR Conference with Josh Sanford, Michael Stiritz ,           0.10     $19.00   $190.00      0.00       $0.00 100.00% In House Conference
                  Chris Burks, Stacy Gibson, Blake Hoyt, Tess
                  Bradford, Sean Short, Steve Rauls, and Josh
                  West regarding drafting complaint

2/6/2019    BH    Conference with Attorney strategy session to          0.10      $17.50   $175.00      0.00      $0.00   100.00% In House Conference
                  discuss status and Next steps
2/6/2019    CB    Editing and revision of complaint                     0.20      $35.00   $175.00      0.00      $0.00   100.00% Complaint/Summons/Service
2/6/2019    JS    Discussion of case status and directing case          0.10      $30.00   $300.00      0.00      $0.00   100.00% In House Conference
                  strategy to Attorney Chris Burks, Blake Hoyt,
                  Tess Bradford, April Rheaume , Michael Stiritz ,
                  Steve Rauls, Josh West, and Sean Short:
                  complaint
2/6/2019    JS    Examination of intra-office memo: new case            0.10      $30.00   $300.00      0.10     $30.00     0.00% Case Management

2/6/2019    JS    Editing and revision of summonses (x3)                0.10      $30.00   $300.00      0.10     $30.00     0.00% Complaint/Summons/Service
2/6/2019    JS    Conference with Tess Bradford: draft complaint        0.10      $30.00   $300.00      0.00      $0.00   100.00% In House Conference

2/6/2019    JS    Editing and revision of complaint                     0.50     $150.00   $300.00      0.50    $150.00     0.00% Complaint/Summons/Service
2/6/2019    SG    Conference with Josh Sanford, Chris Burks, Josh       0.10      $17.50   $175.00      0.00      $0.00   100.00% In House Conference
                  West, April Rheaume , Sean Short, Daniel Ford,
                  Blake Hoyt, and Tess Bradford regarding
                  complaint status
2/6/2019    SG    Conference with Josh Sanford, Chris Burks, Josh       0.10      $17.50   $175.00      0.00      $0.00   100.00% In House Conference
                  West, April Rheaume , Sean Short, Daniel Ford,
                  Blake Hoyt, and Tess Bradford regarding
                  complaint status
2/6/2019    SS    Conference with Josh Sanford, Chris Burks, Josh       0.10      $17.50   $175.00      0.00      $0.00   100.00% In House Conference
                  West, Steve Rauls, April Rheaume , Tess
                  Bradford, Michael Stiritz, Stacy Gibson, and
                  Blake Hoyt regarding case status

2/6/2019    TB    Perform legal research as related to Client's         0.10      $17.50   $175.00      0.10     $17.50     0.00% Case Management
                  case; perform legal research regarding Hog
                  Taxi, LLC
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 2 of 69 PageID #: 450


2/6/2019   TB                                                     0.10    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
2/6/2019   TB                                                     0.20    $35.00   $175.00   0.20    $35.00     0.00% Client Conference
2/6/2019   TB   Compose e-mail to Chris Burks regarding           0.10    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                telephone conversation with Client and
                business entity information for Defendants

2/6/2019   TB                                                     0.10    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
2/6/2019   TB   Preparation and drafting of summons for           0.10    $17.50   $175.00   0.10    $17.50     0.00% Complaint/Summons/Service
                Defendant Melissa Reynolds
2/6/2019   TB   Preparation and drafting of Summons for           0.10    $17.50   $175.00   0.10    $17.50     0.00% Complaint/Summons/Service
                Defendant Timothy Reynolds
2/6/2019   TB   Preparation and drafting of civil cover sheet     0.10    $17.50   $175.00   0.00     $0.00   100.00% Complaint/Summons/Service

2/6/2019   TB   Preparation and drafting of summons for           0.10    $17.50   $175.00   0.10    $17.50     0.00% Complaint/Summons/Service
                Defendant Hog Taxi, LLC
2/6/2019   TB   Preparation and drafting of original complaint    0.90   $157.50   $175.00   0.90   $157.50     0.00% Complaint/Summons/Service

2/6/2019   TB   Conference with Chris Burks regarding business    0.10    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                entity information and Dynasty Taxi Service and
                Hog Taxi, LLC
2/7/2019   CB   Editing and revision of complaint                 0.30    $52.50   $175.00   0.00     $0.00   100.00%   Complaint/Summons/Service
2/7/2019   JS   Conference with Chris Burks: filing today         0.10    $30.00   $300.00   0.00     $0.00   100.00%   In House Conference
2/7/2019   JS   Examination of revised complaint                  0.10    $30.00   $300.00   0.00     $0.00   100.00%   Complaint/Summons/Service
2/7/2019   JS   Conference with Chris Burks and Tess Bradford:    0.10    $30.00   $300.00   0.10    $30.00     0.00%   In House Conference
                Next steps
2/7/2019   JS   Examination of transmittal to clerk               0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management
2/7/2019   JS   Examination of filed complaint; judge             0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                assignment
2/7/2019   JS   Conference with Staff : serving lawsuit           0.10    $30.00   $300.00   0.10    $30.00     0.00% In House Conference
2/7/2019   JS   Examination of intra-office memo: Client          0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                information
2/7/2019   JS   Conference with Staff : serving lawsuit           0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
2/7/2019   JS   Examination of Intra-office memo regarding        0.10    $30.00   $300.00   0.10    $30.00     0.00% Case Management
                case events and deadlines
2/7/2019   TB                                                     0.20    $35.00   $175.00   0.20    $35.00     0.00% Client Conference
2/7/2019   TB   Compose e-mail to Western District of             0.10    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                Arkansas filing
                         Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 3 of 69 PageID #: 451


2/7/2019    TB   Editing and revision of summons for Defendant     0.10   $17.50   $175.00   0.10   $17.50     0.00% Complaint/Summons/Service
                 Melissa Reynolds
2/7/2019    TB   Editing and revision of summons for Timothy       0.10   $17.50   $175.00   0.10   $17.50     0.00% Complaint/Summons/Service
                 Reynolds
2/7/2019    TB   Editing and revision of Defendant Dynasty Tax     0.10   $17.50   $175.00   0.10   $17.50     0.00% Complaint/Summons/Service
                 Service, LLC
2/7/2019    TB   Editing and revision of summons for Defendant     0.10   $17.50   $175.00   0.10   $17.50     0.00% Complaint/Summons/Service
                 Hog Taxi, LLC
2/7/2019    TB   Editing and revision of civil cover sheet         0.10   $17.50   $175.00   0.00    $0.00   100.00% Complaint/Summons/Service
2/7/2019    TB   Editing and revision of original complaint with   0.20   $35.00   $175.00   0.20   $35.00     0.00% Complaint/Summons/Service
                 Josh Sanford edits and revisions and forward to
                 Chris Burks and Josh Sanford for further review

2/7/2019    TB   Conference with Chris Burks and Josh Sanford      0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 regarding edited and updated summons, civil
                 cover sheet and edits and revisions to original
                 complaint
2/8/2019    JS   Examination of notice of issued summons           0.10   $30.00   $300.00   0.00    $0.00   100.00% Case Management
2/8/2019    SS   Compose e-mail to Process Server regarding        0.10   $17.50   $175.00   0.00    $0.00   100.00% Complaint/Summons/Service
                 service of summons and complaint

2/8/2019    SS   Receipt and review of issued summons; save to     0.10   $17.50   $175.00   0.00    $0.00   100.00% Complaint/Summons/Service
                 file
2/11/2019   TB                                                     0.10   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
2/13/2019   AR   Telephone Conference(s) with third party who      0.20   $38.00   $190.00   0.00    $0.00   100.00% Case Management
                 has information on the corporate structure of
                 Defendant.
2/13/2019   CB   Receive, read and prepare response to email(s)    0.20   $35.00   $175.00   0.00    $0.00   100.00% Case Management
                 from potential second Defendant regarding
                 ownership structure
2/13/2019   CB   Receive, read and prepare response to email(s)    0.20   $35.00   $175.00   0.00    $0.00   100.00% Case Management
                 from potential second Defendant regarding
                 ownership structure
2/13/2019   TB                                                     0.10   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
2/13/2019   TB   Receive, read and prepare response to email(s)    0.10   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 from Defendant Dynasty Taxi Service, LLC
                         Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 4 of 69 PageID #: 452


2/13/2019   TB   Conference with Chris Burks regarding            0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 telephone conversation with Client and Dynasty
                 Taxi, LLC
2/13/2019   TB                                                    0.10   $17.50   $175.00   0.00    $0.00   100.00% Client Conference
2/13/2019   TB   Receive, read and prepare response to email(s)   0.10   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                 from Defendant Dynasty Taxi Services, LLC

2/13/2019   TB   Conference with Chris Burks regarding            0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 telephone conversation with Client and Dynasty
                 Taxi, LLC
2/14/2019   TB   Receipt and review of email from Chris Burks     0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 regarding email from Defendant Dynasty Taxi
                 Services LLC and uploading same to Client file

2/14/2019   TB   Receipt and review of email from Defendant       0.10   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 Dynasty Taxi Servies LLC regarding business
                 entity information
2/15/2019   TB   Conference with Chris Burks regarding            0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 documents from Defendant Dynasty Taxi
                 Services
2/21/2019   TB                                                    0.10   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
3/1/2019    JS   Telephone Conference(s) with Opposing            0.30   $90.00   $300.00   0.30   $90.00     0.00% Opposing Counsel Communication
                 Counsel: merits, identity of Defendant
3/1/2019    TB   Telephone Conference(s) with Josh Sanford and    0.20   $35.00   $175.00   0.20   $35.00     0.00% Opposing Counsel Communication
                 Opposing Counsel
3/2/2019    JS   Receive, read and prepare response to email(s)   0.20   $60.00   $300.00   0.20   $60.00     0.00% Opposing Counsel Communication
                 from Opposing Counsel: Next steps in case

3/2/2019    JS   Examination of I.C. agreements                   0.20   $60.00   $300.00   0.20   $60.00     0.00% Case Management
3/2/2019    JS   Preparation and drafting of intra-office memo:   0.10   $30.00   $300.00   0.00    $0.00   100.00% Collective Action Certification
                 216 Motion
3/3/2019    JS   Examination of Opposing Counsel email            0.10   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
3/4/2019    JS   Examination of intra-office memo- Next steps     0.10   $30.00   $300.00   0.00    $0.00   100.00% Case Management

3/4/2019    TB   Receipt and review of email from Josh Sanford    0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 regarding preparation and drafting of Motion
                 for Collective Action
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 5 of 69 PageID #: 453


3/4/2019   TB   Examination of independent contractor            0.10    $17.50   $175.00   0.10    $17.50     0.00% Case Management
                agreement between Client and Dynasty Taxi
                Service, Inc.
3/4/2019   TB   Examination of indpendent contractor             0.20    $35.00   $175.00   0.20    $35.00     0.00% Case Management
                agreement with Hog, Taxi LLC
3/4/2019   TB   Examination of email from Opposing Counsel       0.10    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                regarding independent contractor agreements
                and responsive pleadings

3/6/2019   JS   Examination of filed return of summons           0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management
3/6/2019   JS   Examination of Motion to Dismiss and Brief in    0.30    $90.00   $300.00   0.00     $0.00   100.00% Motion to Dismiss
                Support
3/6/2019   JS   Preparation and drafting of intra-office memo:   0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                Response
3/6/2019   SS   Receipt and review of summons returned           0.10    $17.50   $175.00   0.00     $0.00   100.00% Case Management
3/6/2019   SS   Filing summons returned                          0.10    $17.50   $175.00   0.00     $0.00   100.00% Case Management
3/6/2019   TB   Preparation and drafting of Declaration of       0.60   $105.00   $175.00   0.60   $105.00     0.00% Collective Action Certification
                Client Sean Harrison
3/6/2019   TB   Examination of Motion to Dismiss                 0.10    $17.50   $175.00   0.00     $0.00   100.00% Motion to Dismiss
3/7/2019   JS   Examination of Intra-office memo regarding       0.10    $30.00   $300.00   0.10    $30.00     0.00% Case Management
                case events and deadlines
3/7/2019   JS   Examination of Opposing Counsel email            0.10    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
3/7/2019   JS   Examination of revised Motion to Dismiss and     0.20    $60.00   $300.00   0.00     $0.00   100.00% Motion to Dismiss
                Brief in Support
3/7/2019   JS   Discussion of case status and directing case     0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                strategy to Attorney
3/7/2019   JS   Conference with Chris Burks and Tess Bradford:   0.10    $30.00   $300.00   0.00     $0.00   100.00% Amended Complaint
                First Amended Complaint
3/7/2019   JS   Examination of intra-office memo: Next steps     0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management

3/7/2019   SS   Conference with Tess Bradford regarding          0.10    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                Motion to Dismiss
3/7/2019   TB   Preparation and drafting of first amended and    0.80   $140.00   $175.00   0.00     $0.00   100.00% Amended Complaint
                substituted complaint
3/7/2019   TB   Preparation and drafting of Chris Burks and      0.10    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                Josh Sanford regarding preparation and
                drafting of first amended and substituted
                complaint
                         Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 6 of 69 PageID #: 454


3/7/2019    TB   Receipt and review of email form Josh Sanford    0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 regarding preparation and draft of first
                 amended and substituted complaint

3/7/2019    TB   Examination of and note taking of original       0.30   $52.50   $175.00   0.00    $0.00   100.00% Amended Complaint
                 complaint for overtime language and citations
                 for first amended and substituted complaint

3/7/2019    TB   Examination of taxicab exemption and             0.20   $35.00   $175.00   0.20   $35.00     0.00% Case Management
                 economic realities test
3/7/2019    TB   Conference with Chris Burks regarding taxicab    0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 exemption and minimum wage claim

3/7/2019    TB   Conference with Chris Burks regarding taxicab    0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 exemption and minimum wage claim

3/8/2019    JS   Examination of filed First Amended Complaint     0.10   $30.00   $300.00   0.00    $0.00   100.00% Case Management

3/8/2019    JS   Examination of Motion to Dismiss and Brief in    0.30   $90.00   $300.00   0.00    $0.00   100.00% Motion to Dismiss
                 Support (third version)
3/8/2019    JS   Preparation and drafting of intra-office memo:   0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 Response
3/8/2019    SS   Conference with Tess Bradford regarding filing   0.20   $35.00   $175.00   0.00    $0.00   100.00% In House Conference
                 Amended Complaint
3/8/2019    TB                                                    0.10   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
3/8/2019    TB   Editing and revision of first amended and        0.10   $17.50   $175.00   0.00    $0.00   100.00% Amended Complaint
                 substituted complaint with Josh Sanford edits
                 and revisions
3/8/2019    TB   Conference with Josh Sanford regarding           0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 remidner for signing Attorney employment
                 contract
3/8/2019    TB   Filing Amended Complaint                         0.10   $17.50   $175.00   0.00    $0.00   100.00% Case Management
3/8/2019    TB   Editing and revision of first amended and        0.30   $52.50   $175.00   0.00    $0.00   100.00% Amended Complaint
                 substiuted complaint- collectivce action and
                 forwarding to Chris Burks and Josh Sanford for
                 review
3/11/2019   JS   Examination of text order                        0.10   $30.00   $300.00   0.10   $30.00     0.00% Case Management
3/11/2019   JS   Examination of Initial Scheduling Order          0.10   $30.00   $300.00   0.10   $30.00     0.00% Case Management
                         Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 7 of 69 PageID #: 455


3/11/2019   JS   Examination of proof of service; invoice from    0.10   $30.00   $300.00   0.10   $30.00     0.00% Case Management
                 server
3/11/2019   SS   Receipt and review of summons returned           0.10   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                 executed; save to file
3/11/2019   TB   Receipt and review of email from Josh Sanford    0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 regarding Motion to dismiss First Amended
                 Complaint and preparation and drafting of
                 reply
3/12/2019   TB   Preparation and drafting of Response to          0.20   $35.00   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 Motion to Dismiss
3/12/2019   TB   Examination of collective Brief in Support of    0.20   $35.00   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 Motion to Dismiss first amended and
                 substituted complaint
3/13/2019   TB   Preparation and drafting of Response to          0.10   $17.50   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 Defendant's Motion to dismiss
3/14/2019   TB   Preparation and drafting of Response to          0.20   $35.00   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 Defendant's; rule 12(b)(6) Motion
3/15/2019   TB   Preparation and drafting of perform legal        0.30   $52.50   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 research regarding Defendant's cited case law
                 in Brief in Support of Motion to Dismiss

3/18/2019   JS   Examination of letter and bill from Process      0.10   $30.00   $300.00   0.00    $0.00   100.00% Case Management
                 Server
3/18/2019   JS   Examination of answer                            0.30   $90.00   $300.00   0.30   $90.00     0.00% Case Management
3/18/2019   JS   Preparation and drafting of intra-office memo:   0.10   $30.00   $300.00   0.10   $30.00     0.00% In House Conference
                 Next steps
3/18/2019   JS   Receive, read and prepare response to email(s)   0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 from Tess Bradford: status of Motion to
                 Dismiss Response
3/18/2019   JS   Receive, read and prepare response to email(s)   0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 from Tess Bradford: status of Motion to
                 Dismiss Response
3/18/2019   JS   Examination of email from Stewart Larabee        0.10   $30.00   $300.00   0.10   $30.00     0.00% Case Management

3/18/2019   TB                                                    0.10   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 8 of 69 PageID #: 456


3/18/2019   TB   Receive, read and prepare response to email(s)    0.10    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from Josh Sanford regarding status of
                 preparation and drafting of Motion to Dismiss

3/19/2019   JS   Examination of clerk's notice                     0.10    $30.00   $300.00   0.10   $30.00     0.00% Case Management
3/19/2019   TB   Receipt and review of email from Josh Sanford     0.10    $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 and answer
3/19/2019   TB   Work on Client's file continue research and       0.30    $52.50   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 preparation of Response to Motion to Dismiss

3/19/2019   TB   Examination of email from Defendant Stewart       0.10    $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 Larrabee regarding Dynasty Taxi Service, Inc.,
                 filed Answer and statement; and uploading
                 same to Client file
3/20/2019   JS   Examination of email/memo from Defendant          0.10    $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication

3/21/2019   TB   Preparation and drafting of Motion to Dismiss     1.80   $315.00   $175.00   0.00    $0.00   100.00% Motion to Dismiss

3/21/2019   TB   Editing and revision of Response to Defendants    0.20    $35.00   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 ' Rule 12(b)(6) Motion to Dismiss

3/22/2019   JS   Editing and revision of Response to Motion to     0.40   $120.00   $300.00   0.00    $0.00   100.00% Motion to Dismiss
                 Dismiss
3/22/2019   JS   Conference with Tess Bradford: Response to        0.10    $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 Motion to Dismiss'; filing today
3/22/2019   JS   Examination of filed Response                     0.10    $30.00   $300.00   0.00    $0.00   100.00% Case Management
3/22/2019   TB   Filing rees to Defendants ; rule 12b6 Motion to   0.10    $17.50   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 Dismiss
3/22/2019   TB   Editing and revision of Response to Defendants    0.20    $35.00   $175.00   0.00    $0.00   100.00% Motion to Dismiss
                 ' rule 12b6 Motion to Dismiss
3/22/2019   TB   Conference with Josh Sanford regarding edits      0.10    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 and revisions to Response to Defendants rule
                 12b6 Motion to Dismiss
3/26/2019   JS   Examination of Intra-office memo regarding        0.20    $60.00   $300.00   0.20   $60.00     0.00% Case Management
                 case events and deadlines
3/28/2019   JS   Examination of Opposing Counsel email             0.10    $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
3/28/2019   JS   Examination of order striking answer              0.10    $30.00   $300.00   0.10   $30.00     0.00% Case Management
                         Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 9 of 69 PageID #: 457


3/28/2019   JS   Compose, prepare and send correspondence to      0.10    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
                 Opposing Counsel: 26f
3/28/2019   JS   Receive, read and prepare response to email(s)   0.20    $60.00   $300.00   0.20    $60.00     0.00% Opposing Counsel Communication
                 from Opposing Counsel: 26f, dismissal

3/28/2019   JS   Examination of Intra-office memo regarding       0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                 case events and deadlines
4/1/2019    JS   Conference with Tess Bradford: Call with         0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 Opposing Counsel
4/1/2019    JS   Examination of Opposing Counsel email            0.10    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
4/1/2019    TB   Telephone Conference(s) with Opposing            0.20    $35.00   $175.00   0.20    $35.00     0.00% Opposing Counsel Communication
                 Counsel regarding 26f report
4/9/2019    JS   Conference with Tess Bradford: 26f report        0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
4/9/2019    JS   Conference with Tess Bradford: 26f report        0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
4/9/2019    TB   Preparation and drafting of Rule 26 outline      0.90   $157.50   $175.00   0.90   $157.50     0.00% Discovery

4/9/2019    TB   Conference with Josh Sanford regarding joint     0.10    $17.50   $175.00   0.10    $17.50     0.00% Discovery
                 26f report
4/10/2019   JS   Editing and revision of 26f report               0.30    $90.00   $300.00   0.30    $90.00     0.00% Discovery
4/10/2019   JS   Conference with Tess Bradford: 26f, 30(b)(6)     0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference

4/10/2019   JS   Receive, read and prepare response to email(s)   0.10    $30.00   $300.00   0.10    $30.00     0.00% In House Conference
                 from Tess Bradford: 26f, 30(b)(6)
4/10/2019   JS   Editing and revision of Notice of Deposition ;   0.10    $30.00   $300.00   0.10    $30.00     0.00% Deposition Related
                 conference with Tess Bradford: merits

4/10/2019   JS   Editing and revision of email to Opposing        0.20    $60.00   $300.00   0.20    $60.00     0.00% Opposing Counsel Communication
                 Counsels; Notice of Deposition , 26f-revised

4/10/2019   JS   Discussion of case status and directing case     0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 strategy to Attorney Tess Bradford
4/10/2019   JS   Examination of transmittal to Opposing           0.10    $30.00   $300.00   0.00     $0.00   100.00% Opposing Counsel Communication
                 Counsels- Notices of Deposition, etc
4/10/2019   JS   Examination of Opposing Counsel email            0.10    $30.00   $300.00   0.00     $0.00   100.00% Opposing Counsel Communication
4/10/2019   JS   Receive, read and prepare response to email(s)   0.10    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
                 from Opposing Counsel: Depositions,
                 scheduling
4/10/2019   TB                                                    0.20    $35.00   $175.00   0.00     $0.00   100.00% Client Conference
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 10 of 69 PageID #: 458


4/10/2019   TB   Receipt and review of email form Opposing         0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Counsel regarding confirmation for filing 26(f)
                 report
4/10/2019   TB   Editing and revision of 26f report                0.20   $35.00   $175.00   0.20   $35.00     0.00% Discovery
4/10/2019   TB   Conference with Josh Sanford regarding 26f        0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 report and draft email to Opposing Counsel
                 regarding Depositions
4/10/2019   TB   Conference with Josh Sanford regarding edits      0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 and revisions to the joint 26f report
4/15/2019   JS   Examination of email to Opposing Counsel: 26f     0.10   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication

4/15/2019   JS   Examination of Opposing Counsel email;            0.20   $60.00   $300.00   0.20   $60.00     0.00% Opposing Counsel Communication
                 revised 26f
4/15/2019   JS   Conference with Tess Bradford: schedule           0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 attached to report
4/15/2019   JS   Examination of email to Opposing Counsel          0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication

4/15/2019   JS   Conference with Tess Bradford: Defendants         0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 edits to 26f report
4/15/2019   JS   Examination of email to Opposing Counsel          0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 regarding 26f report
4/15/2019   JS   Examination of filed- 26f report                  0.10   $30.00   $300.00   0.00    $0.00   100.00% Case Management
4/15/2019   JS   Conference with Tess Bradford: Defendant's        0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 edits to 26f report
4/15/2019   JS   Examination of email to Opposing Counsel          0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 regarding: 26f report
4/15/2019   JS   Examination of filed- 26f report                  0.10   $30.00   $300.00   0.00    $0.00   100.00% Case Management
4/15/2019   TB   Compose e-mail to Opposing Counsel                0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 regarding 26f report and schedule G
4/15/2019   TB   Receipt and review of email from Opposing         0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Counsel regarding edits and revisions to 26f
                 report
4/15/2019   TB   Telephone Conference(s) with Opposing             0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Counsel regarding 26f report
4/15/2019   TB   Editing and revision of 26f report regarding      0.10   $17.50   $175.00   0.10   $17.50     0.00% Discovery
                 schedule G
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 11 of 69 PageID #: 459


4/15/2019   TB   Examination of edits and revisions from           0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Opposing Counsel; forward same to Josh
                 Sanford
4/15/2019   TB   Examination of Opposing Counsel edits and         0.10   $17.50   $175.00   0.10   $17.50     0.00% Discovery
                 revisions to 26f report
4/15/2019   TB   Conference with Josh Sanford regarding 26f        0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 report and schedule G
4/18/2019   JS   Editing and revision of Initial Disclosures       0.10   $30.00   $300.00   0.10   $30.00     0.00% Discovery
4/18/2019   JS   Conference with Tess Bradford: Extension from     0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 Opposing Counsel
4/18/2019   JS   Examination of answer (other Defendant)           0.20   $60.00   $300.00   0.20   $60.00     0.00% Case Management

4/18/2019   TB   Telephone Conference(s) with Opposing             0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Counsel regarding first amended and
                 substituted complaint
4/18/2019   TB   Preparation and drafting of Plaintiff's Initial   0.20   $35.00   $175.00   0.20   $35.00     0.00% Discovery
                 Disclosures
4/19/2019   JS   Examination of Initial Scheduling Order           0.10   $30.00   $300.00   0.10   $30.00     0.00% Case Management
4/19/2019   JS   Examination of emails with Opposing Counsel       0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication

4/19/2019   JS   Examination of Opposing Counsel email             0.10   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
                 regarding Deposition
4/19/2019   TB   Compose e-mail to Opposing Counsel                0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 regarding Deposition dates
4/19/2019   TB   Receipt and review of email from Opposing         0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Counsel regarding Deposition dates

4/22/2019   JS   Work on Client's file Deposition preparation      0.10   $30.00   $300.00   0.10   $30.00     0.00% Deposition Related

4/22/2019   JS   Conference with Tess Bradford: Deposition         0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 venue/amended notice
4/22/2019   JS   Examination of transmittal of disclosure to       0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 Opposing Counsel
4/22/2019   JS   Examination of transmittal to other"              0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 Defendant"
4/22/2019   JS   Examination of Opposing Counsel email             0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 regarding disclosure and Deposition
                         Case 5:19-cv-05025-TLB Document 67-1                  Filed 09/14/20 Page 12 of 69 PageID #: 460


4/22/2019   JS   Conference with Tess Bradford: disclosure and         0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 Deposition
4/22/2019   JS   Conference with Tess Bradford: Deposition             0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 preparation
4/22/2019   JS   Examination of email to Opposing Counsel              0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 regarding Deposition
4/22/2019   JS   Examination of Opposing Counsel email                 0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
4/22/2019   JS   Receive, read and prepare response to email(s)        0.10   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
                 from Opposing Counsels: Deposition

4/22/2019   JS   Examination of Opposing Counsel email                 0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
4/22/2019   TB   Compose e-mail to Opposing Counsel with               0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 attached amended notice of Deposition and
                 redlined Notice of Deposition

4/22/2019   TB   Compose e-mail to Opposing Counsel Jennifer           0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Lloyd with attached Plaintiff's Initial Disclosures

4/22/2019   TB   Compose e-mail to Opposing Counsel with               0.10   $17.50   $175.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 attached Initial Disclosures
4/22/2019   TB   Compose e-mail to Staff regarding Court               0.10   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 Reporter report and 30(b)(6) Deposition
4/22/2019   TB   Preparation and drafting of amended Notice of         0.10   $17.50   $175.00   0.10   $17.50     0.00% Deposition Related
                 Deposition
4/22/2019   TB   Preparation and drafting of 30(b)(6) Deposition       0.20   $35.00   $175.00   0.20   $35.00     0.00% Deposition Related
                 outline
4/22/2019   TB   Conference with Josh Sanford regarding                0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 Requests for Extension from Opposing Counsel
                 and amended Notice of Deposition

4/22/2019   TB   Conference with Josh Sanford regarding                0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 Plaintiff's Initial Disclosures to Jennifer Lloyd

4/22/2019   TB   Receipt and review of email from Opposing             0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 Counsel requesting Extension for Defendants '
                 Initial Disclosures
                         Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 13 of 69 PageID #: 461


4/22/2019   TB    Conference with Josh West regarding              0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  preparation and drafting of amended Notice of
                  Deposition
4/22/2019   TB    Conference with Josh Sanford regarding           0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  scheduling and calendaring Court reporter for
                  30(b)(6) Depositions
4/23/2019   JS    Examination of emails with Opposing Counsel      0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication

4/23/2019   JS    Conference with Tess Bradford: morning           0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  Deposition
4/23/2019   JS    Examination of Opposing Counsel emails           0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
4/23/2019   JS    Examination of Initial Disclosures               0.20   $60.00   $300.00   0.20   $60.00     0.00% Case Management
4/23/2019   TB    Compose e-mail to Staff regarding scheduling     0.10   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                  Court reporter
4/23/2019   TB    Compose e-mail to Opposing Counsel               0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  regarding second amended 30(b)(6) Notice of
                  Deposition
4/23/2019   TB    Preparation and drafting of second amended       0.10   $17.50   $175.00   0.10   $17.50     0.00% Deposition Related
                  Notice of Deposition
4/23/2019   TB    Receipt and review of email from Opposing        0.10   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  Counsel and attached Initial Disclosures;
                  examination of same
4/23/2019   TB    Conference with Josh Sanford regarding           0.10   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  preparation and drafting of second Notice of
                  Deposition and Deposition location
4/24/2019   JS    Conference with Steve Rauls: preparation for     0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  conference
4/24/2019   JS    Examination of email from Opposing Counsel-      0.10   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
                  disclosure
4/24/2019   JS    Receive, read and prepare response to email(s)   0.10   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  from Tess Bradford: Deposition preparation

4/24/2019   LHH   Telephone Conference(s) with Steve Rauls         0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  regarding case management Hearing

4/24/2019   LHH   Telephone Conference(s) with Tess Bradford       0.10   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  regarding case management Hearing
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 14 of 69 PageID #: 462


4/24/2019   LHH   Compose, prepare and send correspondence to      0.10    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  Steve Rauls regarding case management
                  Hearing
4/24/2019   LHH   Conference with Staff regarding case             0.10    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                  management Hearing
4/24/2019   SR    Receive, read and prepare response to email(s)   0.20    $35.00   $175.00   0.00     $0.00   100.00% In House Conference
                  from Lydia Hamlet regarding case
                  management; follow up with Josh Sanford

4/24/2019   TB                                                     0.30    $52.50   $175.00   0.30    $52.50     0.00% Client Conference
4/24/2019   TB    Receipt and review of documents from Initial     0.10    $17.50   $175.00   0.10    $17.50     0.00% Discovery
                  Disclosures documents
4/24/2019   TB    Examination of documents produced with           0.30    $52.50   $175.00   0.30    $52.50     0.00% Discovery
                  Initial Disclosures
4/25/2019   LHH   Telephone Conference(s) with Josh Sanford        0.10    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  regarding Depositions and case management
                  Hearing
4/26/2019   JS    Conference with Tess Bradford: review of         0.20    $60.00   $300.00   0.00     $0.00   100.00% In House Conference
                  Defendant's documents
4/26/2019   JS    Examination of Defendant's disclosure            0.20    $60.00   $300.00   0.20    $60.00     0.00% Discovery
4/26/2019   TB    Receipt and review of email from Opposing        0.10    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  Counsel Dynasty Taxi
4/29/2019   JS    Compose e-mail to Tess Bradford                  0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
4/29/2019   JS    Examination of intra-office memo: Deposition     0.10    $30.00   $300.00   0.10    $30.00     0.00% Case Management
                  preparation
4/29/2019   JS    Examination of emails with Opposing Counsel      0.10    $30.00   $300.00   0.00     $0.00   100.00% Opposing Counsel Communication

4/29/2019   JS    Examination of order- Chris Burks withdrawal     0.10    $30.00   $300.00   0.10    $30.00     0.00% Case Management

4/29/2019   JS    Examination of Motion- Chris Burks withdrawal    0.10    $30.00   $300.00   0.00     $0.00   100.00% Case Management

4/29/2019   JS    Conference with Tess Bradford: Deposition        0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  outline
4/29/2019   JS    Telephone Conference(s) with Lydia Hamlet:       0.10    $30.00   $300.00   0.10    $30.00     0.00% In House Conference
                  Court tomorrow
4/29/2019   JS    Conference with Tess Bradford: Deposition        0.10    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  preparation
4/29/2019   JS    Examination of Deposition preparation            0.60   $180.00   $300.00   0.60   $180.00     0.00% Deposition Related
                         Case 5:19-cv-05025-TLB Document 67-1                  Filed 09/14/20 Page 15 of 69 PageID #: 463


4/29/2019   SG    Conference with staff regarding Motion to         0.10     $17.50    $175.00   0.00      $0.00    100.00% Case Management
                  withdraw Chris Burks
4/29/2019   TB    Preparation and drafting of 30(b)(6) Deposition   2.20    $385.00    $175.00   2.20    $385.00      0.00% Deposition Related
                  outline and preparing exhibits
4/30/2019   JS    Deposition of 30(b)(6), with travel time          4.20   $1,260.00   $300.00   4.20   $1,260.00     0.00% Deposition Related
4/30/2019   JS    Court Appearance, including travel time and       2.50    $750.00    $300.00   2.50    $750.00      0.00% Court Appearance
                  waiting case management conference, with
                  travel time
4/30/2019   JS    Telephone Conference(s) with Steve Rauls, Josh    0.30     $90.00    $300.00   0.30     $90.00      0.00% In House Conference
                  West, and Tess Bradford: Second Amended
                  Complaint
4/30/2019   JS    Examination of text entries/today's Electronic    0.10     $30.00    $300.00   0.00      $0.00    100.00% Case Management
                  Court Filing
4/30/2019   JS    Receive, read and prepare response to email(s)    0.10     $30.00    $300.00   0.00      $0.00    100.00% In House Conference
                  from Tess Bradford: 216 Motion, results of
                  Deposition
4/29/2019   LHH   Telephone Conference(s) with JS re: case           0.1     $17.50    $175.00   0.00      $0.00    100.00% In House Conference
                  management hearing and depositions
4/29/2019   LHH   Telephone Conference(s) with JS re: deposition     0.1     $17.50    $175.00   0.00      $0.00    100.00% In House Conference
                  and case management hearing
4/30/2019   LHH   Conference with PR re: case management             0.1     $17.50    $175.00   0.00      $0.00    100.00% In House Conference
                  hearing
4/30/2019   TB    Telephone Conference(s) regarding 30(b)(6)         2.6    $455.00    $175.00   2.60    $455.00      0.00% Deposition Related
                  Deposition
4/30/2019   SR    Telephone Conference(s) with JS regarding case     0.1     $17.50    $175.00   0.00      $0.00    100.00% In House Conference
                  management hearing and amending complaint

4/30/2019   JLW   Telephone Conference(s) with JS re: scheduling     0.4     $80.00    $200.00   0.40     $80.00      0.00% In House Conference
                  hearing, motion to dismiss, strategy and next
                  steps;
4/30/2019   JLW   Conference with TB re: case, pleading and SAC      0.2     $40.00    $200.00   0.00      $0.00    100.00% In House Conference

4/30/2019   SS    Conference with TB regarding first amended         0.1     $17.50    $175.00   0.00      $0.00    100.00% In House Conference
                  complaint.
4/30/2019   TB    Telephone Conference(s) with JS regarding          0.1     $17.50    $175.00   0.00      $0.00    100.00% In House Conference
                  preparation and drafting of Amended
                  Complaint
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 16 of 69 PageID #: 464


4/30/2019   TB    Conference with JW regarding Amended              0.2    $35.00   $175.00   0.20    $35.00     0.00% In House Conference
                  Complaint and heightened pleading
                  requirement
4/30/2019   TB    Conference with SS regarding preparation of       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  amended complaint and example of damages
                  for client
4/30/2019   LHH   Court Appearance (including travel time and       3.9   $682.50   $175.00   0.00     $0.00   100.00% Court Appearance
                  waiting)
5/1/2019    JS    Conference with Tess Bradford: SAC                0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
5/1/2019    JS    Conference with Tess Bradford and Steve Rauls:    0.3    $90.00   $300.00   0.30    $90.00     0.00% In House Conference
                  SAC, defenses, violations
5/1/2019    JS    Editing and revision of email to Opposing         0.1    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
                  Counsel: 216 certification
5/1/2019    JS    Discussion of case status and directing case      0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  strategy to Attorney Tess Bradford
5/1/2019     JS   Editing and revision of letter to OC              0.1    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
5/1/2019    JLW   Conference with TB re: case facts, approach for   0.2    $40.00   $200.00   0.00     $0.00   100.00% In House Conference
                  pleadings and allegations in amended
                  complaint;
5/1/2019    TB    Conference with JW regarding amended              0.2    $35.00   $175.00   0.20    $35.00     0.00% In House Conference
                  complaint outline and example paragraphs

5/1/2019    JS    Discussion of case status and directing case      0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  strategy to Attorney Daniel Ford
5/1/2019    JS    Conference with Tess Bradford: Second             0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  Amended Complaint
5/1/2019    LHH   Conference with PR re: case management            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  hearing
5/1/2019    LHH   Conference with Staff re: case management         0.2    $35.00   $175.00   0.00     $0.00   100.00% Case Management
                  hearing
5/1/2019    TB    Examination of pay stubs and preparation of       1.3   $227.50   $175.00   1.30   $227.50     0.00% Damages Calculations
                  damage calculations for second amended
                  complaint
5/1/2019    SR    Conference with JS and TB regarding damages       0.2    $35.00   $175.00   0.00     $0.00   100.00% In House Conference
                  methodology
5/1/2019    TB    Conference with SR and JS regarding case          0.2    $35.00   $175.00   0.20    $35.00     0.00% In House Conference
                  strategy and Second amended complaint
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 17 of 69 PageID #: 465


5/1/2019   TB    Preparation and drafting of outline for second    0.1    $17.50   $175.00   0.10    $17.50     0.00% Second Amended Complaint
                 amended complaint and minimum wage
                 violation
5/1/2019   TB    Compose, prepare and send correspondence to       0.2    $35.00   $175.00   0.20    $35.00     0.00% Opposing Counsel Communication
                 opposing counsel regarding motion for
                 conditional certification

5/1/2019   TB    Compose, prepare and send correspondence to       0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 opposing counsel
5/2/2019   TB    Conference with JS regarding case strategy and    0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 damages
5/2/2019   TB    Compose e-mail to opposing counsel regarding      0.4    $70.00   $175.00   0.40    $70.00     0.00% Opposing Counsel Communication
                 damages and 216 motion
5/2/2019   TB    Work on Client's file regarding Second            1.3   $227.50   $175.00   1.30   $227.50     0.00% Second Amended Complaint
                 Amended Complaint
5/2/2019   TB    Conference with JS regarding second amended       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 complaint and correspondence to opposing
                 counsel
5/2/2019   JS    Conference with Tess Bradford: damages,           0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 discovery
5/2/2019   JS    Examination of proposed email to OC               0.2    $60.00   $300.00   0.00     $0.00   100.00% Case Management
5/2/2019   JS    Conference with Tess Bradford: calculating        0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 damages
5/2/2019   JS    Conference with Tess Bradford: merits, email to   0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 CO-Counsel
5/3/2019    JS   Compose e-mail to OC                              0.1    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
5/3/2019   LHH   Telephone Conference(s) with SR re: case          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 management hearing
5/3/2019   LHH   Receipt and review of text order dismissing       0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                 Defendant Dynasty Taxi Service, LLC

5/6/2019   TB    Editing and revision of Second Amended and        0.1    $17.50   $175.00   0.10    $17.50     0.00% Second Amended Complaint
                 substituted complaint
5/6/2019   TB    Editing and revision of Second Amended and        0.2    $35.00   $175.00   0.20    $35.00     0.00% Second Amended Complaint
                 Substituted Complaint with JS edits and
                 revisions
5/6/2019   TB    Editing and revision of Answers and Responses     0.3    $52.50   $175.00   0.30    $52.50     0.00% Discovery
                          Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 18 of 69 PageID #: 466


5/6/2019     JS   Editing and revision of SAC                         0.4   $120.00   $300.00   0.40   $120.00     0.00%   Second Amended Complaint
5/7/2019     AK   Conference with LH RE case status                   0.1    $17.50   $175.00   0.00     $0.00   100.00%   In House Conference
5/7/2019     JS   Examination of order setting hearings               0.1    $30.00   $300.00   0.10    $30.00     0.00%   Case Management
5/7/2019     JS   Examination of C.M.O                                0.1    $30.00   $300.00   0.10    $30.00     0.00%   Case Management
5/8/2019    LHH   Conference with AK/PR re: case management           0.1    $17.50   $175.00   0.00     $0.00   100.00%   In House Conference
                  hearing, amending pleadings

5/9/2019    JS    Conference with Tess Bradford: SAC                  0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
5/9/2019    JS    Examination of SAC- filed                           0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
5/9/2019    TB    Filing of Second Amended and Substituted            0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                  Complaint
5/9/2019    LHH   Conference with Staff re: case management           0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  order
5/9/2019    TB    Preparation and drafting of Declaration of Sean     0.6   $105.00   $175.00   0.60   $105.00     0.00% Collective Action Certification
                  Harrison for Motion for Collective Action

5/11/2019   JS    Examination of CCR email/transcripts                0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
5/11/2019   JS    Receive, read and prepare response to email(s)      0.2    $60.00   $300.00   0.20    $60.00     0.00% Opposing Counsel Communication
                  from OC: conditional certification

5/13/2019   TB    Receipt and review of email from Josh Sanford       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  regarding depositions
5/13/2019   TB    Examination of deposition transcripts and           0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                  exhibits; uploading same to client discovery file

5/13/2019   TB    Editing and revision of declaration for the         0.3    $52.50   $175.00   0.30    $52.50     0.00% Collective Action Certification
                  motion for collective action
5/13/2019   TB    Preparation and drafting of                         0.2    $35.00   $175.00   0.00     $0.00   100.00% Collective Action Certification
5/13/2019   TB    Editing and revision of Plaintiff's Motion for      0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Conditional Certification, for Disclosure of
                  Contact Information and to Send Notices

5/13/2019   TB    Preparation and drafting of Exhibit 1: Mail         0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Notice for Motion for Collective Action
5/13/2019   LHH   Receipt and review of IOM re: settlement            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  conference
5/13/2019   TB    Preparation and drafting of Exhibit 2: Mail         0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  consent to join
                         Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 19 of 69 PageID #: 467


5/13/2019   TB   Preparation and drafting of Exhibit 3: Electronic    0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                 notice
5/13/2019   JS   Receive, read and prepare response to email(s)       0.2    $60.00   $300.00   0.20    $60.00     0.00% Opposing Counsel Communication
                 from OC: 216 motion, tolling
5/13/2019   JS   Examination of Intra-office memo regarding           0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 case events and deadlines
5/14/2019   TB   Preparation and drafting of Exhibit 4 Electronic     0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                 consent form for Motion for Collective Action

5/14/2019   TB   Preparation and drafting of Exhibit 5 Postcard       0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                 for Motion for Collective Action
5/14/2019   TB   Preparation and drafting of Brief in Support of      0.6   $105.00   $175.00   0.60   $105.00     0.00% Collective Action Certification
                 Motion for Collective Action
5/14/2019   TB   Preparation and drafting of Exhibit 6:               0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                 Declaration of Josh Sanford for Motion for
                 Collective action
5/15/2019   TB   Editing and revision of Motion for Collective        0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                 Action
5/17/2019   AK   Conference with TB RE brief in support of MCA        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference

5/17/2019   TB   Editing and revision of Declaration of Sean          0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                 Harrison
5/17/2019   TB   Editing and revision of Brief in Support of          0.9   $157.50   $175.00   0.90   $157.50     0.00% Collective Action Certification
                 Motion for Collective Action
5/17/2019   TB   Conference with AK regarding draft Brief in          0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 Support of Motion for Collective Action and
                 formatting
5/20/2019   JS   Examination of OC email: 216 motion                  0.1    $30.00   $300.00   0.00     $0.00   100.00% Opposing Counsel Communication
5/20/2019   JS   Examination of answer to amended complaint           0.3    $90.00   $300.00   0.30    $90.00     0.00% Case Management

5/20/2019   TB   Editing and revising Brief in Support of Motion      0.4    $70.00   $175.00   0.40    $70.00     0.00% Collective Action Certification
                 for Collective Action with deposition of Melissa
                 Reynolds
5/20/2019   TB   Work on Client's file regarding editing and          0.5    $87.50   $175.00   0.50    $87.50     0.00% Collective Action Certification
                 revising Brief in support of motion for collective
                 action with deposition of Timothy Reynolds
                         Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 20 of 69 PageID #: 468


5/20/2019   TB    Editing and revision of Motion for Collective       0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Action
5/20/2019   TB    Receipt and review of email from opposing           0.1    $17.50   $175.00   0.00     $0.00   100.00% Opposing Counsel Communication
                  counsel regarding motion for collective action

5/20/2019   TB    Receipt and review of email from Josh Sanford       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  regarding 216 motion and filing
5/20/2019   TB    Compose, prepare and send correspondence to         0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  JW regarding status on review and editing of
                  Declaration for Motion for Collective Action

5/21/2019   TB    Work on Client's file regarding Brief in Support    1.7   $297.50   $175.00   1.70   $297.50     0.00% Collective Action Certification
                  of Motion for Collective Action
5/21/2019   TB    Editing and revision of Brief in Support of         0.4    $70.00   $175.00   0.40    $70.00     0.00% Collective Action Certification
                  Motion for Collective Action
5/21/2019   TB    Editing and revision of Motion for Collective       0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Action
5/21/2019   TB    Editing and revision of Exhibit 3 to Motion for     0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Collective Action with JW edits and revisions

5/21/2019   TB    Conference with JS and JW regarding method          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  of notice and striking text notice
5/21/2019   JLW   Editing and revision of MCA and exhibits;           0.8   $160.00   $200.00   0.80   $160.00     0.00% Collective Action Certification
5/21/2019    TB   Conference with JW regarding Brief in Support       0.2    $35.00   $175.00   0.00     $0.00   100.00% In House Conference
                  and deposition testimony from Defendants

5/21/2019   JS    Conference with Josh West and Tess Bradford:        0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  form of notice
5/22/2019   TB    Continue Editing and revision of Motion for         1.2   $210.00   $175.00   1.20   $210.00     0.00% Collective Action Certification
                  Collective action and brief in support - updating
                  and reformatting
5/22/2019   TB    Compose e-mail to JW regarding Motion for           0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  Collective Action and Brief in support review
                  and editing/revising
5/29/2019    AR   Conference with LH and AK re: case status           0.1    $19.00   $190.00   0.00     $0.00   100.00% In House Conference
5/29/2019   LHH   AK/AR re: status                                    0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
5/29/2019    AK   Conference with LH/AR RE case status and            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  strategy
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 21 of 69 PageID #: 469


5/29/2019   TB    Compose e-mail to JW regarding MCA edits and       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  revisions over text messaging notice

5/29/2019   TB    Conference with JW regarding Brief in Support      0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  of Motion for Collective Action and status of
                  revisions
6/11/2019   JLW   Editing and revision of MCA and BIS;               2.8   $560.00   $200.00   2.80   $560.00     0.00% Collective Action Certification
6/11/2019    TB   Conference with JW regarding Motion for            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  Collective Action and Brief in Support
6/11/2019   TB    Conference with JW regarding status of Motion      0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  for collective action and Declaration

6/11/2019   JS    Conference with JW: 216 class                      0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
6/17/2019   TB    Conference with JW regarding Motion for            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  Collective action and status of reviewing
                  declaration for client
6/17/2019   JLW   Editing and revision of Harrison decl;             0.2    $40.00   $200.00   0.20    $40.00     0.00% Collective Action Certification
6/17/2019   JLW   Conference with TB re: MCA edits;                  0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
6/17/2019    TB   Compose e-mail to MS regarding composing           0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  correspondence to client
6/17/2019   TB                                                       0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
6/17/2019   TB                                                       0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
6/17/2019   LC                                                       0.1     $2.50    $25.00   0.00     $0.00   100.00%   Client Conference
6/19/2019   TB                                                       0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
6/19/2019   TB    Compose e-mail to MS regarding Declaration of      0.1    $17.50   $175.00   0.00     $0.00   100.00%   In House Conference
                  Sean Harrison and composing correspondence
                  to client
6/19/2019   LC                                                       0.1     $2.50    $25.00   0.00     $0.00   100.00%   Client Conference
6/21/2019   TB                                                       0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
6/27/2019   JS    Examination of client letter                       0.1    $30.00   $300.00   0.10    $30.00     0.00%   Case Management
6/27/2019   JS    Receive, read and prepare response to email(s)     0.2    $60.00   $300.00   0.00     $0.00   100.00%   In House Conference
                  from JW and TB: 216 motion
6/27/2019   TB    Receipt and review of signed client declaration;   0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  uploading same to client file
6/27/2019   JLW   Conference with TB re: MCA;                        0.3    $60.00   $200.00   0.00     $0.00   100.00% In House Conference
6/27/2019    TB   Conference with JW regarding MCA and               0.3    $52.50   $175.00   0.30    $52.50     0.00% In House Conference
                  extension of time to file
                          Case 5:19-cv-05025-TLB Document 67-1                  Filed 09/14/20 Page 22 of 69 PageID #: 470


6/27/2019   TB    Compose e-mail to opposing counsel regarding          0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  extension to file MCA
6/28/2019   JS    Receive, read and prepare response to email(s)        0.2    $60.00   $300.00   0.00     $0.00   100.00% In House Conference
                  from JW and TB: 216 motion
6/28/2019   JS    Editing and revision of extension motion              0.1    $30.00   $300.00   0.10    $30.00     0.00% Case Management
6/28/2019   JS    Examination of filed motion-extension                 0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
6/28/2019   TB    Preparation and drafting of extension of time         0.2    $35.00   $175.00   0.00     $0.00   100.00% Collective Action Certification
                  to file motion for conditional certification

6/28/2019   TB    Conference with JW regarding motion for               0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  extension to file for class certification and edits
                  and revisions
6/28/2019   TB    Editing and revision of Motion for Extension to       0.3    $52.50   $175.00   0.30    $52.50     0.00% Collective Action Certification
                  File for Class Certification
6/28/2019   JLW   Receive, read and prepare response to email(s)        0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  from JS re: motion for extension;
6/28/2019   JLW   Editing and revision of motion for extension,         0.2    $40.00   $200.00   0.00     $0.00   100.00% Collective Action Certification
                  leave to file MCA;
6/28/2019   JLW   Conference with OC re: extension to file MCA;         0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication

6/28/2019   JLW   Conference with TB re: motion for extension;          0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference

6/28/2019   JLW   Receive, read and prepare response to email(s)        0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  from JS re: motion for extension;
6/28/2019   JLW   Receive, read and prepare response to email(s)        0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication
                  from OC re: motion for extension;

6/28/2019   TB    Editing and revision of Brief in Support of           0.6   $105.00   $175.00   0.60   $105.00     0.00% Collective Action Certification
                  Motion for Collective Action re: case citations
                  and preparing deposition transcript exhibits.

6/28/2019   TB    Compose e-mail to opposing counsel regarding          0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  for extension of time to file mca deadline

6/28/2019   TB    Receipt and review of email from opposing             0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  counsel regarding motion for extension to file
                  mca
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 23 of 69 PageID #: 471


6/28/2019   JLW   Receipt and review of eml from OC re: D's          0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication
                  employment action against Harris;
7/1/2019    LC    Examination of deadlines to ensure compliance      0.1     $2.50    $25.00   0.00     $0.00   100.00% Case Management

7/3/2019    JS    Examination of IOM: new CTJ                        0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
7/9/2019    TB    Receipt and review of Response in Opposition       0.2    $35.00   $175.00   0.20    $35.00     0.00% Collective Action Certification
                  to Motion to File Motion for Collective Action

7/9/2019    TB    Perform legal research regarding Rule (b)(4)       0.4    $70.00   $175.00   0.40    $70.00     0.00% Collective Action Certification
                  and 8th circuit case law
7/9/2019    TB    Compose e-mail to JW regarding examination         0.2    $35.00   $175.00   0.20    $35.00     0.00% Collective Action Certification
                  of Response to Motion for Extension and legal
                  research regarding Rule 16(b)(4)

7/9/2019    JS    Examination of response to motion                  0.2    $60.00   $300.00   0.00     $0.00   100.00% Collective Action Certification
7/10/2019   JS    Examination of order re: reply for motion          0.1    $30.00   $300.00   0.10    $30.00     0.00% Collective Action Certification
7/10/2019   JS    Preparation and drafting of IOM: order             0.1    $30.00   $300.00   0.10    $30.00     0.00% In House Conference
                  compliance
7/10/2019   TB    Preparation and drafting of Reply to Response      0.8   $140.00   $175.00   0.80   $140.00     0.00% Collective Action Certification
                  in Opposition
7/10/2019   LC    Telephone Conference(s) with Staff re              0.1     $2.50    $25.00   0.00     $0.00   100.00% Case Management
                  calendaring
7/10/2019   LC    Work on Client's file: calendar deadlines from     1.2    $30.00    $25.00   0.00     $0.00   100.00% Case Management
                  Case Management Order
7/11/2019   TB    Receive, read and prepare response to email(s)     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  from JS regarding status of preparation and
                  drafting of motion for leave to reply and reply
                  to response in opposition to extension

7/11/2019   TB    Examination of Intra-office memo regarding         0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  case events and deadlines - reply to response in
                  opposition due
7/11/2019   JS    Examination of TB email: reply                     0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
7/11/2019   JS    Examination of depo transcripts                    0.1    $30.00   $300.00   0.10    $30.00     0.00% Collective Action Certification
7/12/2019   TB    Work on preparation and drafting of response       2.3   $402.50   $175.00   2.30   $402.50     0.00% Collective Action Certification
                  in Support of Motion for Extension and
                  research regarding 16(b)(4)
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 24 of 69 PageID #: 472


7/15/2019   TB    Examination of Order requiring affidavit from     0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  plaintiff's counsel
7/15/2019   TB    Continue preparation and drafting of Response     0.8   $140.00   $175.00   0.80   $140.00     0.00% Collective Action Certification
                  in Support of Plaintiff's Motion for Extension

7/15/2019   TB    Compose e-mail to JW regarding Affidavit of       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  Plaintiff's Counsel regarding extension
7/15/2019   TB    Conference with JW regarding status of            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  response in support of extension and affidavit

7/15/2019   JLW   Conference with TB re: declaration re:            0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  calendaring problems;
7/15/2019   TB    Preparation of Affidavit of Josh Sanford to be    0.9   $157.50   $175.00   0.90   $157.50     0.00% Collective Action Certification
                  filed with Response in Support of Motion for
                  Extension
7/15/2019   TB    Editing and revision of Motion for Extension to   0.4    $70.00   $175.00   0.40    $70.00     0.00% Collective Action Certification
                  File Class Certification
7/15/2019   TB    Conference with JW regarding Reply in Support     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  of Extension


7/16/2019   TB    Perform legal research regarding good cause       0.4    $70.00   $175.00   0.40    $70.00     0.00% Collective Action Certification
                  standard in 8th circuit district courts
7/16/2019   JLW   Editing and revision of reply in support of       1.3   $260.00   $200.00   1.30   $260.00     0.00% Collective Action Certification
                  motion for extension;
7/16/2019   TB    Compose e-mail to JW regarding status: Reply      0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  to Response in Opposition to Motion for
                  Extension of Time
7/16/2019   TB    Conference with JW regarding Reply in Support     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  of Motion for Extension of Time
7/16/2019   TB    Editing and revision of Declaration of Josh       0.5    $87.50   $175.00   0.50    $87.50     0.00% Collective Action Certification
                  Sanford and inclusion of sections regarding
                  depositions regarding conditional certification
                  issues
7/16/2019   TB    Editing and revision of Reply in Support of       0.7   $122.50   $175.00   0.70   $122.50     0.00% Collective Action Certification
                  Motion for Extension based on edits and
                  revisions to Declaration of Josh Sanford and
                  edits and revisions from JW
                         Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 25 of 69 PageID #: 473


7/17/2019   JS    Editing and revision of JS dec; Reply               0.4   $120.00   $300.00   0.40   $120.00     0.00% Collective Action Certification
7/17/2019   JS    Examination of filed reply                          0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
7/17/2019   JS    Conference with TB: finalizing, filing 216 motion   0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference

7/17/2019   JS    Examination of 216 motion, BIS, and exhibits-       0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                  filed
7/17/2019   JLW   Receipt and review of eml from TB re: JS decl;      0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference

7/17/2019   JLW   Editing and revision of JS decl;                    0.3    $60.00   $200.00   0.30    $60.00     0.00% Collective Action Certification
7/17/2019   JLW   Compose e-mail to TB re: JS decl;                   0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
7/17/2019    TB   Receipt and review of email from JW regarding       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  edits and revisions to Josh Sanford declaration

7/17/2019   TB    Compose e-mail to JW regarding edited Reply         0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  and additional questions regarding procedural
                  history of the case
7/17/2019   JLW   Editing and revision of reply in support of         0.8   $160.00   $200.00   0.80   $160.00     0.00% Collective Action Certification
                  motion for extension to file MCA;
7/17/2019   TB    Conference with JW regarding deadline to file       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  and status of edits and revisions to Reply

7/17/2019     S                                                       0.1     $2.50    $25.00   0.00     $0.00   100.00% Client Conference
7/17/2019   JLW   Receive, read and prepare response to email(s)      0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  from TB re: reply in support of motion for
                  extension;
7/17/2019   TB    Editing and revision of Declaration of Attorney     0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Josh Sanford with JS edits and revisions

7/17/2019   TB    Editing and revision of Reply to Motion for         0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Certification
                  Extension with JS edits and revisions
7/17/2019   TB    Filing of Reply in Support of Motion for            0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                  Extension and Declaration of Attorney Josh
                  Sanford
                         Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 26 of 69 PageID #: 474


7/17/2019   TB    Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  from JW regarding procedural history and brief
                  in support of motion for extension




7/17/2019   TB    Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  from AP regarding telephone call with client

7/17/2019    TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
7/17/2019   JLW   Receipt and review of order granting extension    0.1   $20.00   $200.00   0.10   $20.00     0.00% Case Management
                  to file mca, confer with TB and JS re: same;

7/17/2019   TB    Receipt and review of Order granting Motion       0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                  for Extension to file Motion for Collective
                  Action
7/17/2019   TB    Filing of Motion for Collective Action            0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
7/17/2019   TB    Filing of Brief in Support of Motion for          0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                  Collective Action
7/18/2019   TB    Conference with JW regarding drafting Reply in    0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  Support of Motion for collective action

7/18/2019   JLW   Conference with TB re: MCA reply;                 0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
7/18/2019    LC   Conference with JS and SR re MCA                  0.1    $2.50    $25.00   0.00    $0.00   100.00% In House Conference
7/18/2019    JS   Receive, read and prepare response to email(s)    0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  from TB: planning for 216 reply
7/22/2019   TB    Conference with JW regarding Motion for           0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  Collective Action Response and preliminary
                  preparation for Reply in Support of Motion for
                  collective Action
7/22/2019    TB                                                     0.2   $35.00   $175.00   0.20   $35.00     0.00% Client Conference
7/29/2019   JLW   Conference with TB re: planning for response to   0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  MCA and RIS in TB's absence;
7/29/2019   TB    Conference with JW re: planning for response      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  to MCA and RIS in absence
7/30/2019   JS    Examination of Intra-office memo regarding        0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  case events and deadlines
7/30/2019   JS    Examination of 216 response                       0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 27 of 69 PageID #: 475


7/30/2019   JS    Preparation and drafting of IOM: 216 reply        0.3    $90.00   $300.00   0.30   $90.00     0.00% Case Management
7/31/2019   TB    Receipt and review of email from JS re:           0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  Response in opposition to Motion for
                  Conditional Certification
7/31/2019   TB    Examination of Response in Opposition to          0.4    $70.00   $175.00   0.40   $70.00     0.00% Collective Action Certification
                  Motion for Conditional Collective Action
                  Certification
8/1/2019     JS   Conference with TB: 216 reply                     0.2    $60.00   $300.00   0.00    $0.00   100.00% In House Conference
8/1/2019    LHH   Conference with lead attorney re: case status     0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference

8/1/2019    TB    Compose e-mail to RM re: preparation and          0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  drafting of Reply in Support of Motion for
                  Conditional Certification, arguments made in
                  Response in Opposition to Conditional
                  Certification and deadline for filing

8/1/2019    TB    Conference with JS re: Reply in Support of        0.1    $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  Motion for Conditional Certification; arguments
                  and notice
8/1/2019    TB    Preparation and drafting of Motion for Leave to   0.2    $35.00   $175.00   0.20   $35.00     0.00% Collective Action Certification
                  File Reply in Support of Motion for Conditional
                  Certification
8/1/2019    TB    Receive, read and prepare response to email(s)    0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  from RM re: preparation and drafting of
                  argument section in Reply in Support of Motion
                  for Conditional Certification

8/1/2019    TB    begin preparation and drafting of Reply in        0.2    $35.00   $175.00   0.20   $35.00     0.00% Collective Action Certification
                  Support of MCA
8/1/2019    JLW   Conference with TB re: reply project given to     0.1    $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  RM, deadline for reply;
8/1/2019    AK    Conference with lead attorney RE case status      0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference

8/2/2019    RM    Preparation and drafting of Reply in Support of   1.9   $237.50   $125.00   0.00    $0.00   100.00% Collective Action Certification
                  Motion for Certification
8/2/2019    JS    Receive, read and prepare response to email(s)    0.1    $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  from JW/RM: 216 reply
                         Case 5:19-cv-05025-TLB Document 67-1                  Filed 09/14/20 Page 28 of 69 PageID #: 476


8/2/2019    JS   Receive, read and prepare response to email(s)        0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 from RM, JW, TB: reply-216
8/2/2019    JS   Examination of IOM: 216 reply                         0.1    $30.00   $300.00   0.00     $0.00   100.00%   In House Conference
8/3/2019    JS   Preparation and drafting of IOM: 216 reply            0.1    $30.00   $300.00   0.00     $0.00   100.00%   In House Conference
8/3/2019    JS   Editing and revision of 216 reply                     0.4   $120.00   $300.00   0.40   $120.00     0.00%   Collective Action Certification
8/5/2019    JS   Conference with SS: finalizing and filing brief       0.1    $30.00   $300.00   0.00     $0.00   100.00%   In House Conference

8/5/2019    JS   Telephone Conference(s) with RM: edits to 216         0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 reply
8/5/2019    JS   Editing and revision of revised 216 reply             0.2    $60.00   $300.00   0.20    $60.00     0.00%   Collective Action Certification
8/5/2019    JS   Editing and revision of MFL; revised reply            0.3    $90.00   $300.00   0.30    $90.00     0.00%   Collective Action Certification
8/5/2019    JS   Examination of filed MFL reply                        0.1    $30.00   $300.00   0.00     $0.00   100.00%   Case Management
8/5/2019    JS   Examination of text order                             0.1    $30.00   $300.00   0.00     $0.00   100.00%   Case Management
8/5/2019    JS   Examination of text order                             0.1    $30.00   $300.00   0.00     $0.00   100.00%   Case Management
8/5/2019    JS   Conference with SS: order compliance                  0.1    $30.00   $300.00   0.00     $0.00   100.00%   In House Conference
8/5/2019    SS   Conference with JS regarding filing reply for         0.1    $17.50   $175.00   0.00     $0.00   100.00%   In House Conference
                 motion for collective action.
8/5/2019    RM   Telephone Conference(s) with Josh Sanford             0.1    $12.50   $125.00   0.00     $0.00   100.00% In House Conference
                 about edits to the Reply in Support of Motion
                 for Certification
8/5/2019    RM   Editing and revision of Reply in Support of           0.3    $37.50   $125.00   0.00     $0.00   100.00% Collective Action Certification
                 Motion for Certification
8/5/2019    SS   Conference with JS regarding edit to reply in         0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 support of motion for collective action.
8/5/2019    SS   Filing of motion for leave to file reply in support   0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                 of MCA.
8/5/2019    SS   Filing of Reply in support of Plaintiff's motion      0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
                 for conditional certification.
8/30/2019   TB   Conference with MS re: status of pending MCA          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference

9/10/2019   DF   Conference with JS and firm re: class notice          0.1    $12.50   $125.00   0.00     $0.00   100.00% In House Conference
                 granted
9/10/2019   JS   Discussion of case status and directing case          0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                 strategy to Attorney SR
9/10/2019   JS   Examination of 216 order; conference with TB          0.3    $90.00   $300.00   0.30    $90.00     0.00% Collective Action Certification

9/10/2019   AK   Conference with TB RE class granted                   0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                          Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 29 of 69 PageID #: 477


9/10/2019   TB    Examination of Order granting Motion for              0.2   $35.00   $175.00   0.20   $35.00     0.00% Collective Action Certification
                  Conditional Certification
9/10/2019   TB    Conference with JS re: Order granting MCA;            0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  approved notice
9/10/2019   LHH   Receive, read and prepare response to email(s)        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  from JS re: case status/order denying motion to
                  dismiss
9/11/2019    S    Work on Client's file: save order re certification;   0.2    $5.00    $25.00   0.00    $0.00   100.00% Case Management
                  calendar deadlines re same; create class notice
                  project
9/16/2019   JS    Editing and revision of notice and consent            0.1   $30.00   $300.00   0.10   $30.00     0.00% Collective Action Management
9/16/2019   JS    Conference with TB: notice process                    0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
9/16/2019   TB    Examination of Order granting Motion for              0.3   $52.50   $175.00   0.30   $52.50     0.00% Collective Action Management
                  Certification - ordered edits and revisions; edit
                  and revise same
9/16/2019   JLW   Conference with TB re: opt-in period not              0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                  specified in order;
9/16/2019   TB    Conference with JW re: opt-in period and              0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  deadline for filing consents to join
9/16/2019   TB    Editing and revision of Notice with Josh Sanford      0.1   $17.50   $175.00   0.10   $17.50     0.00% Collective Action Management
                  edits and revisions
9/16/2019   JS    Examination of Intra-office memo regarding            0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  case events and deadlines
9/17/2019   JS    Examination of Intra-office memo regarding            0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  case events and deadlines
9/17/2019   JS    Examination of class list                             0.1   $30.00   $300.00   0.10   $30.00     0.00% Collective Action Management
9/17/2019   JS    Receive, read and prepare response to email(s)        0.1   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
                  from OC: missing addresses
9/17/2019   JS    Preparation and drafting of IOMS: class notice        0.1   $30.00   $300.00   0.10   $30.00     0.00% In House Conference

9/18/2019   JS    Discussion of case status and directing case          0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  strategy to Attorney JW
9/18/2019    JS   Examination of IOM: email to OCs                      0.1   $30.00   $300.00   0.10   $30.00     0.00% In House Conference
9/18/2019   JLW   Receipt and review of class list from OC, emls        0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                  from JS and OC re: deficiencies;
9/18/2019   TB    Receipt and review of class list from Defendant       0.1   $17.50   $175.00   0.10   $17.50     0.00% Collective Action Management
                          Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 30 of 69 PageID #: 478


9/18/2019   TB    Receipt and review of email from JS re: lack of      0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  contact information
9/18/2019   TB    Receipt and review of email from opposing            0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel re: supplementing email addresses

9/18/2019   JLW   Conference with JS re: deficiencies in class list;   0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference

9/18/2019   TB    Conference with JW re: delay in providing            0.2   $35.00   $175.00   0.20   $35.00     0.00% In House Conference
                  information for Motion for Collective Action;
                  correspondence to opposing counsel

9/18/2019   JLW   Conference with TB re: response to OC re:            0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  deficiency in class list;
9/18/2019   JLW   Receive, read and prepare response to email(s)       0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  from TB re: response to OC re: deficiencies in
                  class list;
9/18/2019   TB    Compose electronic communication to                  0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: tolling agreement
9/18/2019   TB    Conference with JW re: status of class list from     0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  defendant
9/19/2019   TB    Compose electronic communication to                  0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: status of providing class
                  list
9/19/2019   TB    Conference with JS re: correspondence to OC          0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  re: class list
9/19/2019   JS    Conference with TB: class list, contact with OC      0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference

9/20/2019   JS    Receive, read and prepare response to email(s)       0.1   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
                  from OC: class list
9/20/2019   TB    Compose electronic communication to                  0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re status of providing class
                  notice information
9/20/2019   TB    Receipt and review of email from opposing            0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel re: delay of opt-in information;
                  confirmation of tolling of statute of limitations
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 31 of 69 PageID #: 479


9/20/2019   TB    Receipt and review of email from JS re:            0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  estimation of providing opt-in information

9/20/2019   TB    Receipt and review of email from opposing          0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel re: status of providing information for
                  notice
9/30/2019   TB    Receipt and review of email from opposing          0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel re: partial class list
9/30/2019   JLW   Receipt and review of eml from OC re: partial      0.1   $20.00   $200.00   0.00    $0.00   100.00% Opposing Counsel Communication
                  contact list;
9/30/2019   JLW   Conference with TB re: incomplete class list;      0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference

9/30/2019   JLW   Compose electronic communication to JS re:         0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                  incomplete class list, starting notice;
9/30/2019   JS    Receive, read and prepare response to email(s)     0.1   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
                  from OC, missing data
9/30/2019   JS    Receive, read and prepare response to email(s)     0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  from JW/TB: joint report
10/1/2019   TB    Conference with JW re: edits and revisions to      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  joint status report re: class list production

10/1/2019   JLW   Receive, read and prepare response to email(s)     0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  from JS re: proposed joint report;
10/1/2019   JLW   Receipt and review of eml from JS to OC re: lack   0.1   $20.00   $200.00   0.00    $0.00   100.00% Opposing Counsel Communication
                  of full class info;
10/1/2019   TB    Receipt and review of email from JS to             0.1   $17.50   $175.00   0.00    $0.00   100.00% Opposing Counsel Communication
                  opposing counsel re: insufficient notice;
                  preparing draft of Motion re: stay and tolling
                  pending opt-in information
10/1/2019   TB    Receipt and review of email from JS re: drafting   0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  of joint motion re: stay in place for class

10/1/2019   TB    Preparation and drafting of Joint Motion for       0.5   $87.50   $175.00   0.50   $87.50     0.00% Collective Action Management
                  Equitable Tolling
10/1/2019   TB    Editing and revision of Joint Motion for           0.2   $35.00   $175.00   0.20   $35.00     0.00% Collective Action Management
                  Equitable Tolling - forward same to JW for
                  further review
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 32 of 69 PageID #: 480


10/1/2019   TB    Conference with JS re: status report to Court re    0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  class list
10/4/2019   JS    Examination of IOM: status report                   0.1   $30.00   $300.00   0.00    $0.00   100.00%   In House Conference
10/4/2019   JS    Examination of emails with OC                       0.1   $30.00   $300.00   0.00    $0.00   100.00%   Opposing Counsel Communication
10/4/2019   JS    Examination of joint report - filed                 0.1   $30.00   $300.00   0.00    $0.00   100.00%   Case Management
10/4/2019   JS    Conference with JW and TB re class list status      0.1   $30.00   $300.00   0.00    $0.00   100.00%   In House Conference

10/4/2019   JS    Editing and revision of proposed joint report       0.1   $30.00   $300.00   0.10   $30.00     0.00% Case Management

10/4/2019   JS    Conference with JW re contact with OC               0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
10/4/2019   JS    Examination of emails with OC, revised status       0.2   $60.00   $300.00   0.20   $60.00     0.00% Opposing Counsel Communication
                  report
10/4/2019   TB    Examination of edits and revisions to Joint         0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                  Status Report
10/4/2019   TB    Compose electronic communication to JW and          0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  JS re: edits and revisions to OC
10/4/2019   TB    Conference with JW re: Joint Report and             0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  Motion edits and revisions
10/4/2019   JLW   Editing and revision of joint status report;        0.4   $80.00   $200.00   0.40   $80.00     0.00% Case Management
10/4/2019    TB   Receipt and review of email from JW rE:             0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  additional edits and revisions to Joint Status
                  Report
10/4/2019   TB    Compose electronic communication to                 0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: additional edits and
                  revisions to joint report; request for review and
                  permission to file
10/4/2019   TB    Receipt and review of email from opposing           0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel confirming edits and revisions and
                  permission to file
10/4/2019   TB    Filing of Joint Status Report for Collective        0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                  Action and Tolling
10/4/2019   TB    Editing and revision of Motion into Joint Status    0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                  Report and Motion for Equitable Tolling

10/4/2019   TB    Conference with with JS and JW re: joint status     0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  report and motion for equitable tolling
                           Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 33 of 69 PageID #: 481


10/4/2019    JLW   Conference with JS and TB re: joint status        0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                   report;
10/4/2019    JLW   Editing and revision of joint status report;      0.3   $60.00   $200.00   0.30   $60.00     0.00% Case Management
10/4/2019     TB   Receipt and review of email from JW re: joint     0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                   report to OC to file with Court
10/4/2019    TB    Receipt and review of email from opposing         0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                   counsel re: class notice list and edits and
                   revisions
10/4/2019    JLW   Receipt and review of eml from OC re: status of   0.1   $20.00   $200.00   0.00    $0.00   100.00% Opposing Counsel Communication
                   getting contact info;
10/8/2019    TB    Conference with JW re: filing of status report    0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                   with Court
10/15/2019    S    Work on Client's file: save order; calendar       0.1    $2.50    $25.00   0.00    $0.00   100.00% Case Management
                   deadline
10/15/2019   JS    Examination of text order                         0.1   $30.00   $300.00   0.10   $30.00     0.00%   Case Management
10/17/2019   JS    Examination of Foster CTJ                         0.1   $30.00   $300.00   0.00    $0.00   100.00%   Collective Action Management
10/17/2019   TB                                                      0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
10/17/2019   TB                                                      0.2   $35.00   $175.00   0.20   $35.00     0.00%   Client Conference
10/17/2019   TB    Preparation and drafting of consent to join;      0.1   $17.50   $175.00   0.10   $17.50     0.00%   Collective Action Management
                   forward to potential opt-in plaintiff via email

10/17/2019   TB    Receipt and review of signed consent to join      0.1   $17.50   $175.00   0.10   $17.50     0.00% Collective Action Management
                   from opt in plaintiff
10/17/2019   TB    Examination of text order re: joint status        0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                   report; statute of limitations tolled until
                   November 18
10/17/2019   JLW   Conference with TB re: CTJ, whether to edit to    0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                   reflect new deadlines before filing;

10/17/2019   TB    Conference with JW re: consent to join and        0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                   deadline to file consents to join
10/17/2019   TB    Filing of Consent to Join -- Jeremy Foster        0.1   $17.50   $175.00   0.00    $0.00   100.00% Collective Action Management
11/18/2019   BH    Conference with JW, AK, TB, WG, and MS re         0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                   case status, strategy, and next steps
11/18/2019   JS    Examination of Intra-office memo regarding        0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                   case events and deadlines
11/18/2019   JS    Compose electronic communication to OC            0.1   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
11/18/2019   JS    Examination of OC email                           0.1   $30.00   $300.00   0.10   $30.00     0.00% Opposing Counsel Communication
                           Case 5:19-cv-05025-TLB Document 67-1                  Filed 09/14/20 Page 34 of 69 PageID #: 482


11/18/2019   JS    Examination of class list                             0.1    $30.00   $300.00   0.10   $30.00     0.00%   Collective Action Management
11/18/2019   JS    Conference with JW/TB: class notice                   0.1    $30.00   $300.00   0.00    $0.00   100.00%   In House Conference
11/18/2019   JS    Conference with Staff: class notice                   0.1    $30.00   $300.00   0.00    $0.00   100.00%   In House Conference
11/18/2019   JS    Examination of IOM: class notice                      0.1    $30.00   $300.00   0.00    $0.00   100.00%   In House Conference
11/18/2019   JS    Conference with TB: dates for notice/consent          0.1    $30.00   $300.00   0.00    $0.00   100.00%   In House Conference

11/18/2019   TB    Receipt and review of email from opposing             0.1    $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                   counsel re: class list
11/18/2019   LHH   Conference with Staff re: notice                      0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
11/18/2019    TB   Receipt and review of email from Staff re:            0.1    $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                   notice
11/18/2019    S    Work on Client's file: edit class list; create mail   0.4    $10.00    $25.00   0.00    $0.00   100.00% Collective Action Management
                   merge; send labeled envelopes to Little Rock
                   office for notice mailing
11/18/2019   TB    Conference with JS re: notice period; opt-in          0.1    $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                   period
11/18/2019   JLW   Receipt and review of eml from JS and OC re:          0.1    $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                   class list;
11/18/2019   TB    Editing and revision of notice forms for opt-ins      0.1    $17.50   $175.00   0.10   $17.50     0.00% Collective Action Management

11/18/2019   LHH   Work on Client's file: notice                         0.7   $122.50   $175.00   0.00    $0.00   100.00% Collective Action Management
11/19/2019   LHH   Conference with GE re: notice                         0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
11/19/2019    TB   Conference with JW re: opt-in period deadline;        0.1    $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                   notice
11/19/2019   JLW   Conference with TB re: deadline for opt-in            0.1    $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                   period; updating notice and consent for
                   mailing;
11/19/2019   JLW   Receive, read and prepare response to email(s)        0.1    $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                   from Greg re: notice and consent;

11/19/2019   TB    Conference with JW and JS re: preparation of          0.2    $35.00   $175.00   0.00    $0.00   100.00% In House Conference
                   notice; class list and contact information

11/19/2019   JS    Conference with GE: class notice                      0.1    $30.00   $300.00   0.10   $30.00     0.00% In House Conference
11/20/2019   TB    Conference with JW re: mailing; opt-in notices        0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                   status
11/20/2019   TB    Conference with GE re: opt-in missing contact         0.1    $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                   information
                          Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 35 of 69 PageID #: 483


11/20/2019   TB    Conference with GE re: status of opt-in            0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                   information; location of missing opt-in
                   information
11/21/2019   TB    Prepare and compose Discovery Requests to be       0.6   $105.00   $175.00   0.60   $105.00     0.00% Discovery
                   Answered by Opposing Party Hog Taxi, LLC

11/21/2019   TB    Conference with JW re: discovery;                  0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                   interrogatories and requests for production to
                   defendant hog taxi llc
12/2/2019    JLW   Editing and revision of ROGs and RFPs to Def;      0.8   $160.00   $200.00   0.80   $160.00     0.00% Discovery

12/13/2019   JS    Examination of new CTJ                             0.1    $30.00   $300.00   0.10    $30.00     0.00% Collective Action Management
12/16/2019   BH    Conference with JW, AK, TB, and MS re case         0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                   status, strat, and next steps
12/16/2019   JS    Examination of Day CTJ                             0.1    $30.00   $300.00   0.10    $30.00     0.00% Collective Action Management
12/16/2019   TB    Conference with MS, BH and JW regarding case       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                   status and case next steps
12/16/2019   TB    Filing of consent to join -- thomas day            0.1    $17.50   $175.00   0.00     $0.00   100.00% Collective Action Management
1/6/2020     TB    Conference with JS re: consent to join from opt-   0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                   in plaintiff
1/6/2020     JLW   Conference with TB re: date of service of          0.1    $20.00   $200.00   0.10    $20.00     0.00% In House Conference
                   discovery;
1/6/2020     JS    Examination of Whitehorn CTJ                       0.1    $30.00   $300.00   0.00     $0.00   100.00% Collective Action Management
1/7/2020     JS    Conference with GE: CTJs, case management          0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference

1/7/2020     JS    Conference with JW/TB: discovery extension         0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference

1/7/2020     JS    Examination of filed CTJ                           0.1    $30.00   $300.00   0.00     $0.00   100.00% Collective Action Management
1/7/2020     TB    Receipt and review of consent to join -- Angelia   0.1    $17.50   $175.00   0.10    $17.50     0.00% Collective Action Management
                   Whitehorn
1/7/2020     TB    Compose electronic communication                   0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
1/7/2020     TB    Receipt and review of emails from opposing         0.2    $35.00   $175.00   0.20    $35.00     0.00% Opposing Counsel Communication
                   counsel re: discovery extension and
                   modification of scheduling order (x2)
1/7/2020     TB    Conference with JW and JS re: opposing             0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                   counsel email; extension of discovery
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 36 of 69 PageID #: 484


1/7/2020   TB    Compose electronic communication to               0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 opposing counsel regarding opposing counsel's
                 request for discovery extension
1/7/2020   TB    Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 from opposing counsel re: extension for
                 discovery answers
1/7/2020   TB    Receipt and review of email re: deposition of     0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 potential opt-in plaintiffs and decertification

1/7/2020   TB    Compose electronic communication to               0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 opposing counsel regarding request for
                 proposal of discovery extension
1/7/2020   TB    Filing of Consent to Join -- Angelia Whitehorn    0.1   $17.50   $175.00   0.00    $0.00   100.00% Collective Action Management

1/7/2020   TB    Compose electronic communication to JW re:        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 opposing counsel email; request for extension
                 and specific extension
1/7/2020   TB    Receipt and review of email from JW re:           0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 preparation and drafting of email to opposing
                 counsel; specific information regarding
                 discovery and desertification deadline
                 extensions
1/8/2020   JLW   Conference with TB re: OC's request for           0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                 extension;
1/8/2020   TB    Conference with JW re: opposing counsel           0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 request for extension; correspondence to
                 opposing counsel
1/8/2020   TB    compose electronic correspondence to              0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: acceptance of 60 day
                 extension
1/8/2020   TB    Compose, prepare and send correspondence to       0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: unopposed motion rather
                 than joint motion

1/8/2020   TB    Receipt and review of email from opposing         0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel regarding filing unopposed motion for
                 extension of 60 days
                         Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 37 of 69 PageID #: 485


1/8/2020    JS   Examination of filed motion to extend                0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
1/9/2020    JS   Examination of text order                            0.1    $30.00   $300.00   0.10    $30.00     0.00% Case Management
1/9/2020    S    Receipt and review of Text Only Order                0.1     $2.50    $25.00   0.00     $0.00   100.00% Case Management
                 extending deadlines; save in file; change
                 deadlines
1/9/2020    TB   Examination of Defendant's Unopposed Motion          0.1    $17.50   $175.00   0.10    $17.50     0.00% Case Management
                 for Extension of Deadlines
1/22/2020   TB   Receipt and review of email from opposing            0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 counsel re: Defendants answers and responses
                 to Plaintiff's first set of interrogatories and
                 requests for production

2/4/2020    TB   Examination of client file re: case status; case     0.1    $17.50   $175.00   0.10    $17.50     0.00% Case Management
                 next steps
2/10/2020   TB   Examination of client file re: case status;          0.1    $17.50   $175.00   0.10    $17.50     0.00% Case Management
                 discovery status
2/18/2020   TB   Receipt and review of email from opposing            0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 counsel regarding discovery to named Plaintiff
                 and opt-in Plaintiffs
2/18/2020   TB   Compose electronic communication to Staff re:        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 discovery from opposing counsel
2/18/2020   JS   Examination of discovery from OC                     0.2    $60.00   $300.00   0.20    $60.00     0.00% Discovery
2/18/2020   JS   Examination of IOM: discovery responses              0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
2/19/2020   TB   Compose electronic communication to Staff re:        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 case status; discovery status
2/19/2020   TB   Preparation and Drafting of Answers to               1.2   $210.00   $175.00   1.20   $210.00     0.00% Discovery
                 Opposing Party's Interrogatories and Requests
                 for Production of Documents to Plaintiff Sean
                 Harrison
2/20/2020   TB   Receive, read and prepare response to email(s)       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 from SO re: discovery to opt-ins
2/21/2020   TB   Receipt and review of email from SO re:              0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 discovery to opt-in plaintiffs; request for review

2/21/2020   S    Work on Client's file: formatting discovery x4,      1.4    $35.00    $25.00   0.00     $0.00   100.00% Discovery
                 save to file, and email TB
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 38 of 69 PageID #: 486


2/21/2020   TB    Examination of Defendant Hog Taxi, LLC,             0.3   $52.50   $175.00   0.30   $52.50     0.00% Discovery
                  Answers and Responses to Interrogatories

2/21/2020   TB    Work on Client's file: continue working on          0.2   $35.00   $175.00   0.20   $35.00     0.00% Discovery
                  Discovery Answers to Discovery propounded by
                  Defendants
2/24/2020   JLW   Conference with TB re: discovery deadline, case     0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  status;
2/24/2020   JLW   Compose electronic communication to Staff re:       0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  calendaring deadlines for case;
2/24/2020   TB    Receipt and review of Text Order re: extension      0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                  of discovery and decertification deadlines

2/24/2020   TB    Conference with JW, BH, DF, MS and MP re:           0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  case status and case next steps
2/24/2020   DF    Conference with TB, JW, BH and staff re: status     0.1   $12.50   $125.00   0.00    $0.00   100.00% In House Conference
                  of case, upcoming deadlines and pleading
                  projects
2/26/2020   TB    Compose electronic communication to                 0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: discovery for opt-in
                  plaintiffs, preliminary settlement negotiations

2/26/2020   TB    Receipt and review of email from opposing           0.1   $17.50   $175.00   0.10   $17.50     0.00% Settlement Related
                  counsel re: preliminary settlement negotiation;
                  payroll and time sheet data for opt-in plaintiffs

2/27/2020    JS   Conference with TB: discovery status                0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
2/27/2020   JLW   Conference with TB re: discovery deadline;          0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference

2/27/2020   JS    Examination of Intra-office memo regarding          0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                  case events and deadlines
3/3/2020    JS    Conference with JW: scheduling depos                0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
3/3/2020    JS    Examination of discovery email to OC                0.1   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
3/3/2020    TB    Receive, read and prepare response to email(s)      0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  from opposing counsel re: deposition
                  scheduling
3/3/2020    TB    Compose electronic communication to JW and          0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  MS re: scheduling depositions
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 39 of 69 PageID #: 487


3/3/2020   TB    Conference with JW re: deposition scheduling      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference

3/3/2020   JLW   Receipt and review of eml from OC re: request     0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                 for depo dates;
3/3/2020   JLW   Conference with TB re: D's request for depo       0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                 dates, discovery deadline;
3/3/2020   JLW   Conference with JS re: D's request for depo       0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                 dates, coordinating with Branson and Carter
                 depo scheduling;
3/3/2020   JLW   Work on Client's file: review calendar and for    0.3   $60.00   $200.00   0.30   $60.00     0.00% Deposition Related
                 open dates for depos in relation to Carter and
                 Branson and Mary Johnston
3/3/2020   JLW   Compose electronic communication to OC re:        0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                 depo length;
3/5/2020   TB    Compose electronic communication to               0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: deposition scheduling and
                 deposition timing
3/5/2020   JLW   Conference with JS re: depositions,               0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference
                 coordinating with Branson depo;
3/5/2020   JLW   Receipt and review of eml from OC re: length of   0.1   $20.00   $200.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 depos;
3/5/2020   TB    Receipt and review of email from opposing         0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: deposition scheduling

3/5/2020   JLW   Work on Client's file: determining best method    0.2   $40.00   $200.00   0.20   $40.00     0.00% Deposition Related
                 for coordinating depos with T. Branson depo;

3/5/2020   TB    Conference with JW re: deposition scheduling      0.2   $35.00   $175.00   0.20   $35.00     0.00% In House Conference

3/5/2020   JLW   Conference with TB re: depo scheduling;           0.2   $40.00   $200.00   0.20   $40.00     0.00% In House Conference
3/5/2020   JLW   Conference with Marley re: calling clients for    0.4   $80.00   $200.00   0.40   $80.00     0.00% In House Conference
                 depo scheduling and discovery answers;

3/5/2020   JLW   Compose electronic communication to OC re:        0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                 depo dates;
3/5/2020    TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
3/5/2020   JLW   Receipt and review of eml from OC re: depo        0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                 dates and location;
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 40 of 69 PageID #: 488


3/5/2020   TB                                                      0.2   $35.00   $175.00   0.20   $35.00     0.00%   Client Conference
3/5/2020   JS    Examination of emails with OC                     0.1   $30.00   $300.00   0.00    $0.00   100.00%   Opposing Counsel Communication
3/5/2020   JS    Conference with JW: depos                         0.1   $30.00   $300.00   0.00    $0.00   100.00%   In House Conference
3/5/2020   JS    Conference with JW: depo prep, strategy           0.2   $60.00   $300.00   0.00    $0.00   100.00%   In House Conference
3/5/2020   JS    Examination of email to OC                        0.1   $30.00   $300.00   0.00    $0.00   100.00%   Opposing Counsel Communication
3/6/2020   TB    Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.10   $17.50     0.00%   In House Conference
                 from MCP re: scheduling discovery conferences
                 with opt-ins
3/6/2020   JLW   Conference with MCP re: status of depo            0.2   $40.00   $200.00   0.20   $40.00     0.00% In House Conference
                 scheduling;
3/6/2020   TB    Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 from MCP re: scheduling discovery conference
                 calls; no response from opt-in

3/6/2020   TB                                                      0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
3/6/2020   TB                                                      0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
3/6/2020   TB    Conference with MCP re: further deposition        0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 and phone conference scheduling

3/6/2020   PL    Work on Scheduling Deposition/Prep Times and       2    $50.00    $25.00   0.00    $0.00   100.00% Deposition Related
                 Phone Conference Times with Plaintiffs.

3/6/2020   JLW   Examination of depo prep, and depo schedule;      0.4   $80.00   $200.00   0.40   $80.00     0.00% Deposition Related

3/6/2020   JLW   Conference with MCP re: depo schedule;            0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference
3/6/2020   JLW   Conference with TB re: depo schedule;             0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
3/6/2020    TB   Conference with JW re: deposition scheduling      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 and taking depositions
3/6/2020   JLW   Conference with TB re: getting travel logistics   0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                 from Staff;
3/6/2020   JLW   Examination of revised depo schedule proposal;    0.1   $20.00   $200.00   0.10   $20.00     0.00% Deposition Related

3/6/2020   JLW   Compose electronic communication to OC re:        0.2   $40.00   $200.00   0.20   $40.00     0.00% Opposing Counsel Communication
                 proposed depo schedule;
3/6/2020   TB    Conference with JW re: hotel; rental car;         0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 deposition scheduling
3/6/2020   TB    Compose electronic communication to Staff re:     0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 travel accommodations
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 41 of 69 PageID #: 489


3/6/2020    PL    Work on Scheduling Deposition/Prep Times and       2     $50.00    $25.00   0.00     $0.00   100.00% Deposition Related
                  Phone Conference Times with Plaintiffs.

3/9/2020    JLW   Editing and revision of rogs and rfps response    0.8   $160.00   $200.00   0.80   $160.00     0.00% Discovery
                  template for plaintiffs;
3/9/2020    JLW   Receipt and review of confirmation from OC re:    0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication
                  depo schedule;
3/9/2020    JLW   Compose electronic communication to Marley        0.1    $20.00   $200.00   0.10    $20.00     0.00% In House Conference
                  re: sending confirmation emails to clients re:
                  depo time and location;
3/9/2020    TB    Receipt and review of email from opposing         0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  counsel re: acceptance of deposition scheduling

3/9/2020    TB    Conference with JW, MS and MCP re: case           0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  status and next steps
3/9/2020    TB    Work on Client's file: editing and revising       1.7   $297.50   $175.00   1.70   $297.50     0.00% Discovery
                  discovery answers and objections propounded
                  to Plaintiff
3/9/2020    PL                                                      0.4    $10.00    $25.00   0.00     $0.00   100.00%   Client Conference
3/10/2020   TB                                                      0.1    $17.50   $175.00   0.00     $0.00   100.00%   Client Conference
3/10/2020   TB                                                      0.1    $17.50   $175.00   0.00     $0.00   100.00%   Client Conference
3/10/2020   TB                                                      0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
3/10/2020   TB                                                      0.7   $122.50   $175.00   0.70   $122.50     0.00%   Client Conference
3/10/2020   TB    Work on Client's file: edits and revisions to     0.5    $87.50   $175.00   0.50    $87.50     0.00%   Discovery
                  Answers and Responses to Defendants' First Set
                  of Interrogatories and Requests for Production
                  of Documents to opt-in Angelia Whitehorn

3/10/2020   TB                                                      0.6   $105.00   $175.00   0.60   $105.00     0.00% Client Conference
3/10/2020   TB    Compose electronic communication to               0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: discovery documents

3/10/2020   JLW   Conference with TB re: edits to written           0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  discovery;
3/10/2020   TB    Conference with JW re: edits and revisions to     0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  objections to discovery
3/10/2020   TB                                                      0.9   $157.50   $175.00   0.90   $157.50     0.00% Client Conference
3/11/2020   TB                                                      0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
                         Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 42 of 69 PageID #: 490


3/11/2020   TB    Work on Client's file: discovery answers and     0.2    $35.00   $175.00   0.20    $35.00     0.00% Discovery
                  responses
3/11/2020   PL                                                     0.1     $2.50    $25.00   0.00     $0.00   100.00% Client Conference
3/11/2020   TB    Work on Client's file: damages calculation       0.6   $105.00   $175.00   0.60   $105.00     0.00% Damages Calculations
3/11/2020   TB    Conference with MCP re: damages calculations;    0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  data entry
3/11/2020   PL    Work on Damages calculations (Data Entry)        0.6    $15.00    $25.00   0.00     $0.00   100.00% Damages Calculations

3/12/2020   TB    Work on Client's file: editing and revising      0.2    $35.00   $175.00   0.20    $35.00     0.00% Discovery
                  Answers and Responses to Interrogatories and
                  Requests for Production of Documents to
                  Named Plaintiff Sean Harrison

3/12/2020   TB                                                     0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
3/12/2020   TB    Conference with JW re: status of answering       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  discovery propounded by Defendants; status of
                  client document production

3/12/2020   TB                                                     0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
3/12/2020   TB                                                     0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
3/12/2020   TB                                                     0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
3/12/2020   TB    Editing and revision of Answers and Responses    0.1    $17.50   $175.00   0.10    $17.50     0.00%   Discovery
                  to Interrogatories and Requests for Production
                  of Documents to Angie Whitehorn

3/12/2020   JLW   Conference with TB re: status of answering       0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  discovery propounded by Defendants; status of
                  client document production;

3/12/2020   PL    Work on Damages calculations/Discovery data       5    $125.00    $25.00   0.00     $0.00   100.00% Damages Calculations
                  entry
3/12/2020   TB    Conference with MCP re: damages calculations     0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  and formulas
3/13/2020   TB                                                     0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
3/13/2020   TB    Conference with GE re: documents from opt-in     0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  plaintiff; bates stamping and preparing for
                  discovery responses
3/13/2020   TB                                                     0.1    $17.50   $175.00   0.00     $0.00   100.00% Client Conference
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 43 of 69 PageID #: 491


3/13/2020   TB                                                    0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
3/13/2020   TB                                                    0.7   $122.50   $175.00   0.70   $122.50     0.00% Client Conference
3/13/2020   TB   Receive, read and prepare response to email(s)   0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 from MCP re: discovery and preparation and
                 drafting of damages calculations for plaintiff
                 and opt-in plaintiffs

3/13/2020   TB                                                    0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
3/13/2020   TB   Compose electronic communication to GE re:       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 bates stamping discovery documents
3/13/2020   TB   Editing and revision of Jeremy Foster answers    0.1    $17.50   $175.00   0.10    $17.50     0.00% Discovery
                 and responses to interrogatories and requests
                 for production of documents - bates stamped
                 client documents

3/16/2020   TB   Receipt and review of documents from client;     0.2    $35.00   $175.00   0.20    $35.00     0.00% Discovery
                 paystubs; examination of same; forward same
                 to GE for bates stamping
3/16/2020   TB   Compose electronic communication to MCP re:      0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 data input; documents from client Sean
                 Harrison
3/16/2020   TB   Editing and revision of discovery answers with   0.1    $17.50   $175.00   0.10    $17.50     0.00% Discovery
                 client bates stamped documents
3/16/2020   TB   Conference with MCP re: Angie Whitehorn          0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 damages calculations
3/16/2020   PL   Work on Client's Damages Data Entry for          2.5    $62.50    $25.00   0.00     $0.00   100.00% Damages Calculations
                 Angelia Whitehorn
3/16/2020   DF   Examination of email re: MCP damages project     0.1    $12.50   $125.00   0.00     $0.00   100.00% In House Conference

3/17/2020   PL   Work on Client's Damages Data Entry for          0.5    $12.50    $25.00   0.00     $0.00   100.00% Damages Calculations
                 Angelia Whitehorn
3/17/2020   TB   Compose electronic communication to              0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: status of records for
                 plaintiff and opt-in plaintiffs
3/17/2020   TB   Compose electronic communication to MCP re:      0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 time records provided by Angelia Whitehorn
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 44 of 69 PageID #: 492


3/17/2020   TB    Work on Client's file: editing and revising       0.8   $140.00   $175.00   0.80   $140.00     0.00% Discovery
                  Answers and Responses to Plaintiff Sean
                  Harrison, Angelia Whitehorn and Jeremy Foster

3/17/2020   JLW   Receipt and review of eml from OC re:             0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication
                  settlement, status of discovery production;
                  conference with TB re: settlement;

3/17/2020   JLW   Conference with JS re: case status, settlement;   0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference

3/17/2020   PL    Work on Client's Damages Data Entry for Sean      3.2    $80.00    $25.00   0.00     $0.00   100.00% Damages Calculations
                  Harrison 2016-2017
3/17/2020   JLW   Conference with JS and TB re: postponing          0.2    $40.00   $200.00   0.20    $40.00     0.00% In House Conference
                  depos due to virus;
3/17/2020   TB    Receipt and review of email from MCP re:          0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  review of time records opt-in Angelia
                  Whitehorn
3/17/2020   PL    Work on Client damages for Jeremy Foster          0.8    $20.00    $25.00   0.00     $0.00   100.00% Damages Calculations

3/18/2020   JS    Examination of order- extension                   0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
3/18/2020   PL    Work on Damages Data Entry for Jeremy Foster        1    $25.00    $25.00   0.00     $0.00   100.00% Damages Calculations

3/18/2020   JLW   Telephone Conference(s) with OC re:                1    $200.00   $200.00   1.00   $200.00     0.00% Opposing Counsel Communication
                  settlement, bankruptcy
3/18/2020   TB    Work on Client's file: Thomas Day Answers and     0.2    $35.00   $175.00   0.20    $35.00     0.00% Discovery
                  Responses to Defendants First Set of
                  Interrogatories and Requests for Production of
                  Documents
3/18/2020   JLW   Compose electronic communication to OC            0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication
                  confirming depos cancelled;
3/18/2020   JLW   Conference with TB re: informing clients of       0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  depos cancelled;
3/18/2020   JLW   Compose electronic communication to MCP re:       0.1    $20.00   $200.00   0.10    $20.00     0.00% In House Conference
                  informing clients of depos cancelled;

3/18/2020   TB    Conference with JW re: depositions; deadline to   0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  turn in answers and responses to discovery
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 45 of 69 PageID #: 493


3/18/2020   TB   Telephone Conference(s) with JW and opposing        0.2    $35.00   $175.00   0.20    $35.00     0.00% In House Conference
                 counsel
3/18/2020   TB   Conference with JW re: informing opt-ins of         0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 cancelled depositions
3/18/2020   TB                                                       0.1    $17.50   $175.00   0.00     $0.00   100.00% Client Conference
3/18/2020   TB                                                       0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
3/18/2020   TB   Editing and revision of Answers and Responses       0.3    $52.50   $175.00   0.30    $52.50     0.00% Discovery
                 for opt-in plaintiffs to Defendants' First Set of
                 Interrogatories and Requests for Production of
                 Documents

3/18/2020   TB                                                       0.2    $35.00   $175.00   0.20    $35.00     0.00% Client Conference
3/18/2020   PL   Work on Deposition Cancellations                    0.5    $12.50    $25.00   0.00     $0.00   100.00% Deposition Related
3/18/2020   PL   Work on Damages Data Entry for Jeremy Foster        0.5    $12.50    $25.00   0.00     $0.00   100.00% Damages Calculations

3/18/2020   TB   Receive, read and prepare response to email(s)      0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 from MCP re: damages calculations; formatting

3/18/2020   TB   Examination of Second Motion to Amend Case          0.1    $17.50   $175.00   0.10    $17.50     0.00% Case Management
                 Management Order
3/18/2020   TB   Editing and revision of Answers and Responses       0.1    $17.50   $175.00   0.10    $17.50     0.00% Discovery
                 to Interrogatories and Requests for Production
                 of Documents
3/19/2020   JS   Examination of emails with OC                       0.1    $30.00   $300.00   0.00     $0.00   100.00% Opposing Counsel Communication
3/19/2020   TB   Work on Client's file: revising and finalizing      0.6   $105.00   $175.00   0.60   $105.00     0.00% Discovery
                 Plaintiffs and Opt-In Plaintiffs answers and
                 responses to discovery; compose email to
                 opposing counsel with attached answers,
                 responses and bates stamped documents

4/9/2020    TB   Compose, prepare and send correspondence to         0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 Staff re: Motions Deadline extended to May 15

4/13/2020   BH   Conference withJW, DF, TB, and MCP re case          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 status, strategy, and next steps
4/27/2020   BH   Conference with JW, DF, TB and MCP re case          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 status, strategy, and next steps
                         Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 46 of 69 PageID #: 494


4/27/2020   TB    Compose electronic communication to OC re:       0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  status of documents requested by Plaintiff;
                  status of discovery
4/27/2020   TB    Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel re: requesting update from
                  Defendants; potential discovery deadline
                  extension
4/27/2020   TB    Conference with DF, BH, JW, and MCP re: case     0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  status
4/27/2020   JLW   Conference with TB re: discovery deadline;       0.1   $20.00   $200.00   0.10   $20.00     0.00% In House Conference

4/29/2020   JS    Conference with TB: discovery extension          0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
4/29/2020   JS    Examination of joint motion-filed                0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
4/29/2020   TB    Compose electronic communication to              0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: extending discovery
                  deadline
4/29/2020   TB    Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel re: joint motion to extend discovery
                  deadline
4/29/2020   TB    Draft Motion - Joint Motion to Extend            0.2   $35.00   $175.00   0.20   $35.00     0.00% Discovery
                  Discovery Deadline
4/29/2020   TB    Compose electronic communication to JW re:       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  drafted Motion to Extend Discovery deadline;
                  request for review
4/29/2020   TB    Receipt and review of email from JW re: review   0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  of proposed Joint Motion to Extend Discovery
                  Deadline;
4/29/2020   TB    Compose electronic communication to OC with      0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  attached proposed joint motion to extend
                  discovery deadlines and request for review and
                  approval
4/29/2020   TB    Receive, read and prepare response to email(s)   0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  from OC RE: edits and revisions to Motion for
                  Extension and permission to file

4/29/2020   TB    Editing and revision of Motion to Extend         0.1   $17.50   $175.00   0.10   $17.50     0.00% Discovery
                  Deadline with opposing counsel requested
                  revisions
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 47 of 69 PageID #: 495


4/29/2020   TB   Filing of Joint Motion to Extend Discovery        0.1   $17.50   $175.00   0.00    $0.00   100.00%   Case Management
4/30/2020   JS   Examination of text order                         0.1   $30.00   $300.00   0.10   $30.00     0.00%   Case Management
4/30/2020   JS   Examination of chambers email                     0.1   $30.00   $300.00   0.10   $30.00     0.00%   Case Management
4/30/2020    S   Receipt and review of Order Resetting Time for    0.1    $2.50    $25.00   0.00    $0.00   100.00%   Case Management
                 Settlement Conference; save in file; update
                 calendar
5/1/2020    TB   Telephone Conference(s) with JW re: extension     0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 on deadline to produce Plaintiff and opt-in
                 plaintiffs discovery
5/1/2020    TB   Compose electronic communication to OC re:        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 request for extension to supplement Plaintiff's
                 initial disclosures
5/1/2020    TB   Receipt and review of email from opposing         0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: confirmation of request for
                 extension to supplement initial disclosures w.
                 damages calculations

5/1/2020    TB   Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 from opposing counsel re: email to Chambers
                 re: extension of discovery deadline

5/4/2020    JS   Examination of text order                         0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
5/5/2020    S    Receipt and review of Text Only Order Granting    0.1    $2.50    $25.00   0.00    $0.00   100.00% Case Management
                 Extension of Dispositive Motions; save in file;
                 update deadline
5/5/2020    JS   Examination of chambers email                     0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
5/11/2020   TB   Examination of text entry Order: granting         0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 Motion to Extend
5/11/2020   TB   Work on Client's file: settlement conference      0.1   $17.50   $175.00   0.10   $17.50     0.00% Settlement Related
                 information
5/11/2020   TB                                                     0.1   $17.50   $175.00   0.00    $0.00   100.00%   Client Conference
5/11/2020   JS   Conference with TB: good faith letter             0.1   $30.00   $300.00   0.00    $0.00   100.00%   In House Conference
5/11/2020   JS   Editing and revision of good faith letter         0.1   $30.00   $300.00   0.10   $30.00     0.00%   Discovery
5/11/2020   JS   Examination of email to OC                        0.1   $30.00   $300.00   0.00    $0.00   100.00%   Opposing Counsel Communication
5/11/2020   TB   Work on Client's file: Settlement Conference      0.4   $70.00   $175.00   0.40   $70.00     0.00%   Settlement Related
                 Statement
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 48 of 69 PageID #: 496


5/11/2020   TB   Compose electronic communication to               0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re status of document
                 production
5/11/2020   TB   Receipt and review of email from opposing         0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 counsel re: status of document production

5/11/2020   TB   Work on Client's file: good faith letter          0.7   $122.50   $175.00   0.70   $122.50     0.00% Discovery
5/11/2020   TB   Work on Client's file: continue working on Good   0.4    $70.00   $175.00   0.40    $70.00     0.00% Discovery
                 Faith Letter
5/11/2020   TB   Compose electronic communication to JS re:        0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 good faith letter
5/11/2020   TB   Compose electronic communication to OC re:        0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 good faith letter
5/12/2020   TB   Telephone Conference(s) with opposing             0.4    $70.00   $175.00   0.40    $70.00     0.00% Opposing Counsel Communication
                 counsel re: document production
5/12/2020   TB   Telephone Conference(s) between Attorney          0.2    $35.00   $175.00   0.20    $35.00     0.00% Opposing Counsel Communication
                 and Client re: settlement conference

5/12/2020   TB                                                     0.1    $17.50   $175.00   0.00     $0.00   100.00% Client Conference
5/12/2020   TB   Telephone Conference(s) with MCP re:              0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 damages calculations for 2016-2017
5/12/2020   TB   Preparation and drafting of correspondence to     0.3    $52.50   $175.00   0.30    $52.50     0.00% Opposing Counsel Communication
                 opposing counsel re: need for document
                 production and need for documents for
                 damages calculations
5/12/2020   TB   Work on Client's file: settlement conference      0.5    $87.50   $175.00   0.50    $87.50     0.00% Settlement Related
                 statement
5/12/2020   TB   Conference with JS re: case status and case       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 next steps
5/12/2020   TB   Compose electronic communication to JS re:        0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 draft correspondence to opposing counsel

5/12/2020   TB   Compose electronic communication to               0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: discovery production
                 status
5/12/2020   PL   Editing and revision of Harrison Damages          3.7    $92.50    $25.00   0.00     $0.00   100.00% Damages Calculations
                 Spreadsheet -- Driver Shift Records Data Entry
                        Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 49 of 69 PageID #: 497


5/12/2020   JS   Conference with TB: missing discovery docs       0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference

5/12/2020   JS   Editing and revision of email to OCs- after      0.2   $60.00   $300.00   0.20   $60.00     0.00% Opposing Counsel Communication
                 discovery
5/12/2020   JS   Examination of OC email                          0.1   $30.00   $300.00   0.00    $0.00   100.00% Opposing Counsel Communication
5/13/2020   JS   Conference with TB: discovery deficiencies       0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference

5/13/2020   JS   Editing and revision of letter to MJ             0.1   $30.00   $300.00   0.00    $0.00   100.00%   Court Communication
5/13/2020   JS   Editing and revision of TB- NOA                  0.1   $30.00   $300.00   0.00    $0.00   100.00%   Case Management
5/13/2020   JS   Examination of filed NOAs                        0.1   $30.00   $300.00   0.00    $0.00   100.00%   Case Management
5/13/2020   PL   Editing and revision of Harrison Damages re      0.7   $17.50    $25.00   0.00    $0.00   100.00%   Damages Calculations
                 Driver Shift Records for Sean Harrison.
5/13/2020   TB   Preparation and drafting of draft                0.1   $17.50   $175.00   0.10   $17.50     0.00% Court Communication
                 correspondence to magistrate judge re:
                 extension on providing itemized damages
                 calculations
5/13/2020   TB   Conference with JS re: case status and           0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 preparation and drafting of Motion to Compel

5/13/2020   TB   Compose electronic communication to JS re:       0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 review of draft correspondence to magistrate
                 judge re: extension on itemized damages
                 calculations
5/13/2020   TB   Receive, read and prepare response to email(s)   0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 from JS re: reference to Motion to Compel in
                 correspondence requesting extension on
                 deadline to provide itemized damages
                 calculations
5/13/2020   TB                                                    0.2   $35.00   $175.00   0.20   $35.00     0.00%   Client Conference
5/13/2020   TB                                                    0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
5/13/2020   TB                                                    0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
5/13/2020   TB   Preparation and drafting of Notice of            0.1   $17.50   $175.00   0.10   $17.50     0.00%   Case Management
                 Appearance Tess Bradford
5/13/2020   TB   Preparation and drafting of Notice of            0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 Appearance Joshua West
5/13/2020   TB   Conference with JS and JW re: Notice of          0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 Appearances
5/13/2020   TB   Filing of Notice of Appearance x2                0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 50 of 69 PageID #: 498


5/13/2020   TB    Work on Client's file: Preparation and drafting    2    $350.00   $175.00   2.00   $350.00     0.00% Discovery
                  of Motion to Compel
5/13/2020   TB    Work on Client's file: continue working on and    0.6   $105.00   $175.00   0.60   $105.00     0.00% Discovery
                  editing Motion to Compel
5/14/2020   TB    Work on Client's file: editing and revising       0.4    $70.00   $175.00   0.40    $70.00     0.00% Discovery
                  motion to compel
5/14/2020   TB    Compose electronic communication to JW re:        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  case status and motion to compel
5/14/2020   TB    Receive, read and prepare response to email(s)    0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  from JW re: Motion to Compel; attach same for
                  JW review and revision
5/14/2020   JLW   Receive, read and prepare response to email(s)    0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  from TB re: motion to compel
5/14/2020   TB    Work on Client's file: motion to compel - brief   1.6   $280.00   $175.00   1.60   $280.00     0.00% Discovery
                  in support
5/14/2020   JLW   Conference with TB re: settlement statement;      0.5   $100.00   $200.00   0.50   $100.00     0.00% In House Conference

5/14/2020   JLW   Receive, read and prepare response to email(s)    0.2    $40.00   $200.00   0.20    $40.00     0.00% In House Conference
                  from TB re: settlement conference

5/14/2020   JLW   Telephone Conference(s) with TB re: settleemnt    0.2    $40.00   $200.00   0.20    $40.00     0.00% In House Conference
                  statement;
5/14/2020   JLW   Editing and revision of settlement statement;     1.1   $220.00   $200.00   1.10   $220.00     0.00% Settlement Related

5/14/2020   JS    Editing and revision of MJ letter for set         0.2    $60.00   $300.00   0.20    $60.00     0.00% Court Communication
                  conference
5/14/2020   JS    Conference with TB: further edits to motion       0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference

5/14/2020   JS    Editing and revision of revised MTC               0.1    $30.00   $300.00   0.10    $30.00     0.00% Discovery
5/14/2020   JS    Conference with TB: edits to motion               0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
5/14/2020   JS    Examination of Intra-office memo regarding        0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                  case events and deadlines
5/14/2020   JS    Editing and revision of draft of motion to        0.3    $90.00   $300.00   0.30    $90.00     0.00% Discovery
                  compel
5/14/2020   JS    Conference with TB: motion to compel              0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
5/15/2020   JS    Conference with TB: docs from OC, motion to       0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  Compel
5/15/2020   JS    Examination of chambers email                     0.1    $30.00   $300.00   0.10    $30.00     0.00% Court Communication
                         Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 51 of 69 PageID #: 499


5/15/2020   TB    Receipt and review of email x2 from Courtroom       0.1    $17.50   $175.00   0.10    $17.50     0.00% Court Communication
                  Deputy Debbie Maddox
5/15/2020   TB    Compose electronic communication to JW re:          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  contacting magistrate judge
5/15/2020   TB    Conference with JS re: motion to compel;            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  contacting chambers re: status
5/15/2020   TB                                                        0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
5/18/2020   TB                                                        0.1    $17.50   $175.00   0.10    $17.50     0.00%   Client Conference
5/18/2020    S    Work on Client's file: update deadlines             0.1     $2.50    $25.00   0.00     $0.00   100.00%   Case Management
5/18/2020   TB    Conference with JW re: status of preparation        0.1    $17.50   $175.00   0.10    $17.50     0.00%   In House Conference
                  and calculating damages for settlement
                  conference
5/18/2020   TB    Work on Client's file: examination of data entry,   0.7   $122.50   $175.00   0.70   $122.50     0.00% Damages Calculations
                  driver report sheets and extrapolating data for
                  damages calculations

5/18/2020   JLW   Conference with TB re: damages, docs from           0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  Def, settlement;
5/18/2020   TB    Work on Client's file: supplementing itemized       0.6   $105.00   $175.00   0.60   $105.00     0.00% Damages Calculations
                  damages
5/18/2020   TB    Work on Client's file: edits and revisions to       0.4    $70.00   $175.00   0.40    $70.00     0.00% Discovery
                  motion to compel
5/18/2020   TB    Compose electronic communication to JW re:          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  request for review of revisions to motion to
                  compel
5/18/2020   JLW   Editing and revision of motion to compel;           0.2    $40.00   $200.00   0.20    $40.00     0.00% Discovery
5/18/2020   JLW   Editing and revision of motion to compel;           0.2    $40.00   $200.00   0.20    $40.00     0.00% Discovery
5/18/2020    TB   Receipt and review of email from JS re: edits       0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  and revisions to motion to compel
5/18/2020   TB    Conference with JW and JS re: communication         0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  from local counsel; clerk entry of default

5/18/2020   TB    Filing of Motion to Compel                          0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
5/18/2020   TB    Filing of Motion to Compel                          0.1    $17.50   $175.00   0.00     $0.00   100.00% Case Management
5/18/2020   TB    Compose electronic communication to Court           0.1    $17.50   $175.00   0.10    $17.50     0.00% Court Communication
                  deputy re: Plaintiff's itemized damages
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 52 of 69 PageID #: 500


5/18/2020   BH   Conference with JW, DF, TB, MCP, and LC re        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 case status, strategy, and next steps
5/18/2020   DF   Conference with JW and team re: deadlines and     0.1   $12.50   $125.00   0.00    $0.00   100.00% In House Conference
                 status update
5/18/2020   JS   Conference with TB: motion to compel              0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
5/18/2020   JS   Examination of motion to compel-filed             0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
5/19/2020   TB   Receipt and review of email from courtroom        0.1   $17.50   $175.00   0.10   $17.50     0.00% Court Communication
                 deputy re: confirmation of receipt of
                 supplemental itemized damages

5/19/2020   TB   Receipt and review of email from GS re: receipt   0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 of first settlement installment
5/19/2020   TB   Compose electronic communication to Staff re:     0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 client settlement amount ($3,774.29)

5/20/2020   TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
5/20/2020   TB   Receipt and review of email from Courtroom        0.1   $17.50   $175.00   0.10   $17.50     0.00% Court Communication
                 deputy re: not requiring presentations at
                 settlement agreement
5/20/2020   TB   Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.10   $17.50     0.00% Court Communication
                 from courtroom deputy re: status of telephone
                 appearance
5/20/2020   TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
5/20/2020   TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
5/20/2020   TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
5/20/2020   TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00%   Client Conference
5/20/2020   TB   Telephone Conference(s) with Courtroom            0.1   $17.50   $175.00   0.10   $17.50     0.00%   Court Communication
                 Deputy re: preparing opening statement
5/20/2020   TB   Work on Client's file: draft correspondence to    0.1   $17.50   $175.00   0.10   $17.50     0.00% Court Communication
                 Magistrate Judge re: presenting damages
                 calculations
5/20/2020   TB   Compose electronic communication to JS re:        0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 draft correspondence to the Court re:
                 settlement conference presentations
5/20/2020   TB   Receipt and review of email from JS re: edits     0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 and revisions to draft correspondence to the
                 Court re: presentation at settlement
                 conference
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 53 of 69 PageID #: 501


5/20/2020   TB    Compose electronic communication to Court         0.1    $17.50   $175.00   0.10    $17.50     0.00% Court Communication
                  re: presenting presentation re: legal arguments

5/20/2020   JS    Editing and revision of email to M.J.             0.1    $30.00   $300.00   0.10    $30.00     0.00% Court Communication
5/20/2020   JS    Conference with TB: set conference tomorrow       0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference

5/20/2020   JS    Examination of emails with chambers               0.1    $30.00   $300.00   0.00     $0.00   100.00%   Court Communication
5/20/2020   JS    Examination of email from chambers                0.1    $30.00   $300.00   0.00     $0.00   100.00%   Court Communication
5/20/2020   JS    Examination of email to OC                        0.1    $30.00   $300.00   0.00     $0.00   100.00%   Opposing Counsel Communication
5/20/2020   JS    Examination of emails with chambers               0.1    $30.00   $300.00   0.00     $0.00   100.00%   Court Communication
5/21/2020   TB    Work on Client's file: settlement conference      0.3    $52.50   $175.00   0.30    $52.50     0.00%   Settlement Related
                  prep
5/21/2020   TB    Telephone Conference(s) with Staff re:            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  deposition costs
5/21/2020   JLW   Conference with TB re: status of settlement       0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                  conference;
5/21/2020   TB    Conference with JW re: settlement                 0.3    $52.50   $175.00   0.30    $52.50     0.00% In House Conference
                  spreadsheet; breakdown of fees and costs

5/21/2020   JLW   Conference with TB re: settlement;                0.3    $60.00   $200.00   0.00     $0.00   100.00% In House Conference
5/21/2020    TB   Travel time and attendance at Court for           3.8   $665.00   $175.00   3.80   $665.00     0.00% Settlement Related
                  settlement conference.
5/21/2020   JLW   Court Appearance (including travel time and       3.8   $760.00   $200.00   3.80   $760.00     0.00% Settlement Related
                  waiting) for settlement conference;
5/21/2020    S    Receipt and review of Order Continuing            0.1     $2.50    $25.00   0.00     $0.00   100.00% Case Management
                  Settlement Conference; save in file; calendar
                  new date
5/21/2020   TB    Receipt and review of email from opposing         0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  counsel re: additional documents

5/29/2020   TB    Compose electronic communication to JW RE:        0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  status and deadline of Defendant document
                  production
5/29/2020   TB    Receipt and review of email from JW re:           0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  deadline for document production
5/29/2020   TB    Compose electronic communication to               0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: status of document
                  production
                        Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 54 of 69 PageID #: 502


5/29/2020   TB   Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: status of document production

5/29/2020   TB   Receipt and review of additional documents       0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 from Defendant
5/29/2020   TB   Compose electronic communication to MCP re:      0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 request for document review
5/29/2020   TB   Receive, read and prepare response to email(s)   0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 from MCP re: examination and uploading of
                 5/29/20 document production from Defendant

5/29/2020   PL   Hog Taxi's Production for Foster and Day,        0.7   $17.50    $25.00   0.00    $0.00   100.00% Discovery
                 looking for End Reports and Pay Stubs
5/29/2020   PL   Analyze Hog Taxi's production for Forester and   0.3    $7.50    $25.00   0.00    $0.00   100.00% Discovery
                 Day for Deductions listed on End Reports

5/29/2020   TB   Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: Thomas Day document production

5/29/2020   TB   Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: document production

5/29/2020   TB   Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: document production for Jeremy
                 Foster
5/29/2020   TB   Receive, read and prepare response to email(s)   0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 from opposing counsel re: request for
                 confirmation of document production

5/29/2020   TB   Receipt and review of email from opposing        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: confirmation of document
                 production
5/29/2020   TB   Receipt and review of email from MCP re:         0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 status of examination of document production
                 from Defendant
6/1/2020    JS   Receive, read and prepare response to email(s)   0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 from JW/TB: motion to compel
                        Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 55 of 69 PageID #: 503


6/1/2020   JS    Receive, read and prepare response to email(s)    0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
                 from TB/JW: withdrawal of motion

6/1/2020   JS    Conference with TB/JW: withdrawal of motion       0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference

6/1/2020   JS    Examination of filed-notice of withdrawal of      0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
                 motion
6/1/2020   JS    Examination of IOM: case management               0.1   $30.00   $300.00   0.00    $0.00   100.00% In House Conference
6/1/2020   TB    Receipt and review of email from opposing         0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 counsel re: status of document production;
                 request to withdraw Motion to Compel

6/1/2020   TB    Work on Client's file: continue examination of    0.1   $17.50   $175.00   0.10   $17.50     0.00% Discovery
                 5.29.20 documents produced

6/1/2020   TB    Telephone Conference(s) with JW re: document      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 production from Defendant
6/1/2020   JLW   Conference with TB re: motion to compel,          0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                 withdrawal, eml from OC re: discovery status;

6/1/2020   JLW   Receipt and review of eml from OC re:             0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                 discovery status;
6/1/2020   TB    Preparation and drafting of Notice of             0.5   $87.50   $175.00   0.50   $87.50     0.00% Discovery
                 Withdrawal of Motion to Compel
6/1/2020   TB    Compose electronic communication to JW re:        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 request for review of Notice of Withdrawal

6/1/2020   JLW   Editing and revision of notice of withdrawal of   0.2   $40.00   $200.00   0.20   $40.00     0.00% Discovery
                 motion to compel;
6/1/2020   JLW   Receive, read and prepare response to email(s)    0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                 from TB re: notice of withdrawal of motion to
                 compel;
6/1/2020   TB    Compose electronic communication to MCP re:       0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 data entry for damages calculations

6/1/2020   TB    Editing and revision of Notice of Motion to       0.1   $17.50   $175.00   0.10   $17.50     0.00% Discovery
                 Compel
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 56 of 69 PageID #: 504


6/1/2020   TB    Compose electronic communication to JS re:         0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 preparation and drafting of Notice of
                 Withdrawal of Motion to Compel
6/1/2020   TB    Receipt and review of email from JS re: edits      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 and revisions to notice of withdrawal

6/1/2020   JLW   Telephone Conference(s) with TB re: edit to        0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                 notice of withdrawal of motion to compel;

6/1/2020   TB    Receive, read and prepare response to email(s)     0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 from opposing counsel re: status of preparation
                 and drafting of Notice of Withdrawal

6/1/2020   TB    Telephone Conference(s) with JW re: edits and      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 revisions to notice of withdrawal re: preserving
                 rights to seek costs for fees

6/1/2020   TB    Editing and revision of Notice of Withdrawal of    0.2   $35.00   $175.00   0.20   $35.00     0.00% Discovery
                 Motion to Compel re: preservation of attorneys
                 fees and costs
6/1/2020   TB    Compose electronic communication to JW re:         0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 edits and revisions to Notice of Withdrawal

6/1/2020   TB    Receipt and review of email from JS re: request    0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 for additional information on Notice to
                 Withdraw Motion to Compel
6/1/2020   TB    Conference with JS re: settlement conference;      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 notice to withdraw motion to compel

6/1/2020   TB    Conference with JW and JS re: notice of            0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 withdrawal
6/1/2020   TB    Filing of Notice of Withdrawal of Motion to        0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                 Compel
6/1/2020   TB    Compose, prepare and send correspondence to        0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: confirmation of filing of
                 motion to withdraw motion to compel
                        Case 5:19-cv-05025-TLB Document 67-1             Filed 09/14/20 Page 57 of 69 PageID #: 505


6/1/2020   JLW   Telephone Conference(s) with JS and TB re:       0.2   $40.00   $200.00   0.00    $0.00   100.00% In House Conference
                 notice of withdrawal of motion to compel;

6/1/2020   JLW   Conference with TB re: discovery deadline;       0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference

6/2/2020   TB    Receipt and review of ECF notification: Order    0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                 withdrawing motion to compel; must seek fees
                 via separate motion
6/2/2020   PL    Editing and revision of Foster production from    2    $50.00    $25.00   0.00    $0.00   100.00% Damages Calculations
                 Def, data entry
6/2/2020   PL    Editing and revision of Harrison Damages         0.6   $15.00    $25.00   0.00    $0.00   100.00% Damages Calculations
6/3/2020   TB    Compose electronic communication to MCP re:      0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 status of preparation and drafting of damages
                 calculations
6/3/2020   TB    Receive, read and prepare response to email(s)   0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 from MCP re: Thomas Day damages; finalizing
                 damages for named plaintiff

6/4/2020   TB    Receive, read and prepare response to email(s)   0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 from MCP re: status of review of most recently
                 produced documents and updating damages
                 calculations
6/4/2020   PL    Work on Client's file: Damages data entry          3   $75.00    $25.00   0.00    $0.00   100.00% Damages Calculations
6/4/2020   PL    Work on Client's file: Damages data entry        2.5   $62.50    $25.00   0.00    $0.00   100.00% Damages Calculations
6/5/2020   TB    Receipt and review of email from court re:       0.1   $17.50   $175.00   0.10   $17.50     0.00% Court Communication
                 settlement conference instructions
6/5/2020   TB                                                     0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
6/5/2020   TB    Compose electronic communication to JW re:       0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                 preparation and drafting of damages for
                 Thomas Day and Sean Harrison 2016, 2017 and
                 2019 damages
6/5/2020   JLW   Conference with TB re: damages calculations;     0.3   $60.00   $200.00   0.00    $0.00   100.00% In House Conference

6/5/2020   TB    Conference with JW re: preparation and           0.3   $52.50   $175.00   0.30   $52.50     0.00% In House Conference
                 drafting of supplementing initial disclosure
                 damages
6/5/2020   TB    Work on Client's file: continue editing and      0.5   $87.50   $175.00   0.50   $87.50     0.00% Damages Calculations
                 revising discovery deadline damages
                        Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 58 of 69 PageID #: 506


6/5/2020   TB    Compose electronic communication to JW re:        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 requesting extension to provide damages
                 calculations
6/5/2020   TB    Conference with Jw re: preparation and            0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 drafting of damages calculations
6/5/2020   TB    Compose electronic communication to               0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: request for extension to
                 provide damages
6/5/2020   TB    Receipt and review of email from opposing         0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 counsel re: confirmation for request to provide
                 damages
6/5/2020   TB    Conference with JS re: status of providing        0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 damages
6/5/2020    PL   Work on Client's file:                            2.2    $55.00    $25.00   0.00     $0.00   100.00% Damages Calculations
6/5/2020   JLW   Conference with TB re: getting extension on       0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                 damages calculations;
6/5/2020   JLW   Conference with TB re: preparation and            0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
                 drafting of damages calculations;
6/5/2020   TB    Work on Client's file: editing and revising       1.1   $192.50   $175.00   1.10   $192.50     0.00% Damages Calculations
                 damages to provide for initial disclosures
6/5/2020   PL    Work on Client's file:                              2    $50.00    $25.00   0.00     $0.00   100.00% Damages Calculations
6/5/2020   JS    Examination of chambers email                     0.1    $30.00   $300.00   0.10    $30.00     0.00% Court Communication
6/8/2020   TB    Work on Client's file: continue working on        1.9   $332.50   $175.00   1.90   $332.50     0.00% Damages Calculations
                 damages calculations - Sean Harrison and
                 Thomas Day
6/8/2020   TB    Conference with MS, BH and JW re: case status     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 and case next steps
6/8/2020   TB    Work on Client's file: work on revised            0.3    $52.50   $175.00   0.30    $52.50     0.00% Settlement Related
                 confidential settlement statement
6/8/2020   TB    Compose electronic communication to JW re:        0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 attached draft confidential settlement
                 statement; request for review
6/8/2020    TB                                                     0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
6/8/2020   JLW   Editing and revision of damages calculations;     0.5   $100.00   $200.00   0.50   $100.00     0.00% Damages Calculations

6/8/2020   JLW   Conference with TB re: damages calculations;      0.1    $20.00   $200.00   0.10    $20.00     0.00% In House Conference
                         Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 59 of 69 PageID #: 507


6/8/2020    JLW   Editing and revision of confidential settlement   0.1     $20.00    $200.00   0.10     $20.00      0.00% Settlement Related
                  statement;
6/8/2020    TB                                                      0.1     $17.50    $175.00   0.10     $17.50      0.00%   Client Conference
6/9/2020    TB                                                      0.1     $17.50    $175.00   0.00      $0.00    100.00%   Client Conference
6/9/2020    TB                                                      0.1     $17.50    $175.00   0.10     $17.50      0.00%   Client Conference
6/9/2020    TB                                                      0.5     $87.50    $175.00   0.50     $87.50      0.00%   Client Conference
6/9/2020    TB    Editing and revision of damages for Thomas        0.1     $17.50    $175.00   0.10     $17.50      0.00%   Damages Calculations
                  Day
6/9/2020    JLW   Receipt and review of eml from TB re: corrected   0.1     $20.00    $200.00   0.00      $0.00    100.00% In House Conference
                  version of settlement statement; conference
                  with TB re: same;
6/9/2020    TB    Conference with JW re: supplementing              0.1     $17.50    $175.00   0.10     $17.50      0.00% In House Conference
                  settlement statement with corrected damages

6/9/2020     TB                                                     0.1     $17.50    $175.00   0.10     $17.50      0.00% Client Conference
6/9/2020    JLW   Receive, read and prepare response to email(s)    0.1     $20.00    $200.00   0.00      $0.00    100.00% In House Conference
                  from TB re: damages;
6/9/2020    TB    Compose electronic communication to               0.1     $17.50    $175.00   0.10     $17.50      0.00% Opposing Counsel Communication
                  opposing counsel re: supplementing damages
                  calculations
6/9/2020    TB    Receipt and review of email from clerk            0.1     $17.50    $175.00   0.10     $17.50      0.00% Case Management
                  regarding confirmation of receipt of
                  supplemental damages calculations
6/10/2020   TB                                                      0.1     $17.50    $175.00   0.10     $17.50      0.00% Client Conference
6/11/2020   JS    Conference with JW: settlement strategy           0.1     $30.00    $300.00   0.00      $0.00    100.00% In House Conference
6/11/2020   JS    Examination of Intra-office memo regarding        0.1     $30.00    $300.00   0.00      $0.00    100.00% In House Conference
                  case events and deadlines
6/11/2020   JS    Conference with JW/TB: status of offers           0.1     $30.00    $300.00   0.00      $0.00    100.00% In House Conference
6/11/2020   JS    Conference with JW: terms of settlement           0.1     $30.00    $300.00   0.10     $30.00      0.00% In House Conference
6/11/2020   TB    Travel time and attendance at Court for           5.3    $927.50    $175.00   5.30    $927.50      0.00% Settlement Related
                  settlement conference.
6/11/2020   TB    Conference with JW re: debriefing on              0.3     $52.50    $175.00   0.30     $52.50      0.00% In House Conference
                  settlement conference; clarification of
                  settlement terms
6/11/2020   JLW   Court Appearance (including travel time and       5.3   $1,060.00   $200.00   5.30   $1,060.00     0.00% Settlement Related
                  waiting) for settlement conference;
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 60 of 69 PageID #: 508


6/11/2020   TB    Compose electronic communication to               0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: request for ETA of date to
                  begin making payments
6/11/2020   TB    Receipt and review of email from opposing         0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  counsel re: settlement payments pending
                  approval of settlement agreement

6/11/2020   SG    Conference with JW re: settlement reached         0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference

6/11/2020   JLW   Conference with TB re: settlement conference      0.4    $80.00   $200.00   0.00     $0.00   100.00% In House Conference
                  debrief, next steps;
6/11/2020   JLW   Conference with SG re: settlement;                0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference
6/11/2020   JLW   Receive, read and prepare response to email(s)    0.1    $20.00   $200.00   0.10    $20.00     0.00% Opposing Counsel Communication
                  from OC re; payments starting next month;

6/12/2020   TB                                                      0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
6/12/2020   TB                                                      0.1    $17.50   $175.00   0.10    $17.50     0.00% Client Conference
6/12/2020   TB    Receive, read and prepare response to email(s)    0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  from Staff re: dispositive motions deadline

6/12/2020   JS    Examination of minute entry-set conf.             0.1    $30.00   $300.00   0.10    $30.00     0.00% Case Management
6/15/2020   JS    Receive, read and prepare response to email(s)    0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  from VK: fee petition
6/15/2020   TB    Conference with DF, BH, JW re: csae status and    0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                  case next steps
6/17/2020   VK    Telephone Conference(s) with Tess Bradford re:    0.1    $22.50   $225.00   0.00     $0.00   100.00% In House Conference
                  fee petition
6/17/2020   VK    Work on Client's file: search and review fee      2.0   $450.00   $225.00   2.00   $450.00     0.00% Fee Petition
                  orders; work on fee petition and brief in
                  support
6/18/2020   VK    Editing and revision of brief in support of       1.5   $337.50   $225.00   0.00     $0.00   100.00% Fee Petition
                  motion for fees and sanford declaration in
                  support
6/18/2020   VK    Telephone Conference(s) with Tess Bradford re:    0.1    $22.50   $225.00   0.00     $0.00   100.00% In House Conference
                  deadline for fee petition and reason for
                  dismissal of motion to compel
                        Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 61 of 69 PageID #: 509


6/18/2020   TB   Receipt and review of email from opposing           0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                 counsel re: request for settlement breakdown
                 between plaintiffs Harrison and Foster

6/18/2020   TB   Compose electronic communication to JW re:          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 split between Plaintiffs Foster and Harrison

6/18/2020   TB   Conference with JW re: damages split and            0.1    $17.50   $175.00   0.10    $17.50     0.00% In House Conference
                 request to contact client
6/18/2020   TB                                                       0.1    $17.50   $175.00   0.00     $0.00   100.00% Client Conference
6/19/2020   TB   Compose electronic communication to Staff re:       0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 pulling billing records
6/19/2020   TB   Receive, read and prepare response to email(s)      0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 from Staff re: spreadsheet for clicktime billing
                 and status of preparation
6/19/2020   S    Work on Client's file: create and edit time entry   0.2     $5.00    $25.00   0.00     $0.00   100.00% Fee Petition
                 spreadsheet
6/19/2020   VK   Work on Client's file: work on billing              4.1   $922.50   $225.00   2.00   $450.00    51.22% Fee Petition
                 spreadsheet formatting, sorting, reducing and
                 categorizing entries
6/19/2020   JS   Examination of Intra-office memo regarding          0.1    $30.00   $300.00   0.00     $0.00   100.00% Case Management
                 case events and deadlines
6/20/2020   VK   Work on Client's file: work with categorized and    1.3   $292.50   $225.00   1.30   $292.50     0.00% Fee Petition
                 sorted billing to identify issues that must be
                 addressed in fee petition and errors in
                 categorizing and other issues

6/20/2020   VK   Work on Client's file: continue reducing and        1.2   $270.00   $225.00   0.50   $112.50    58.33% Fee Petition
                 categorizing billing data
6/21/2020   VK   Editing and revision of billing spreadsheet         0.5   $112.50   $225.00   0.50   $112.50     0.00% Fee Petition

6/22/2020   SG   Compose electronic communication TO re:             0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 editing complaint
6/22/2020   TB   Compose electronic communication to SG re:          0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                 redlined settlement agreement
6/22/2020   SG   Conference with TB re: settlement review            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                        Case 5:19-cv-05025-TLB Document 67-1                 Filed 09/14/20 Page 62 of 69 PageID #: 510


6/22/2020   TB   Conference with SG re: edits and revisions to       0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 settlement agreement and further review

6/23/2020   TO   Receipt and review of PLF SA. added comments,       0.6   $105.00   $175.00   0.00    $0.00   100.00% Settlement Related
                 saved in DB. emailed SG.
6/23/2020   TO   Receipt and review of email from SG re SA           0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 review
6/24/2020   TO   Editing and revision of SA w/ SG                    0.1    $17.50   $175.00   0.00    $0.00   100.00% Settlement Related
6/24/2020   SG   Conference with TO re: settlement                   0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
6/25/2020   TO   called OC greg and left message to call back re     0.1    $17.50   $175.00   0.00    $0.00   100.00% Opposing Counsel Communication
                 SA.
6/25/2020   TO   Work on Client's file: revision of changes to SA,   0.4    $70.00   $175.00   0.00    $0.00   100.00% Settlement Related
                 sent to SG.
6/29/2020   VK   Compose electronic communication email Tess         0.1    $22.50   $225.00   0.00    $0.00   100.00% In House Conference
                 Bradford re: filing deadline and clicktime
                 entries for billing spreadsheet

6/29/2020   SG   Receive, read and prepare response to email(s)      0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from TO and TB re: settlement status

7/1/2020    VK   Receive, read and prepare response to email(s)      0.1    $22.50   $225.00   0.00    $0.00   100.00% In House Conference
                 from Tess Boyd re: additional billing timesheet

7/1/2020    SG   Telephone Conference(s) with TB re: settlement      0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 terms
7/1/2020    SG   Editing and revision of settlement agreement        1.3   $227.50   $175.00   0.00    $0.00   100.00% Settlement Related
                 and send to TB
7/1/2020    TB   Telephone Conference(s) with SG re: edits and       0.2    $35.00   $175.00   0.00    $0.00   100.00% In House Conference
                 revisions to settlement agreement

7/1/2020    TB   Receipt and review of email from TF re: billing     0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 for fee petition; forward same to VK to
                 incorporate into Plaintiff's Fee Petition

7/2/2020    SG   Conference with TO re: settlement edit              0.1    $17.50   $175.00   0.00    $0.00   100.00% In House Conference
7/2/2020    TB   Work on Client's file: edit and revise settlement   0.1    $17.50   $175.00   0.10   $17.50     0.00% Settlement Related
                 agreement to include term regarding
                 successor's in interest
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 63 of 69 PageID #: 511


7/2/2020    JLW   Conference with TB re: settlement agreement;      0.1    $20.00   $200.00   0.00     $0.00   100.00% In House Conference

7/2/2020    TB    Receipt and review of email from SG re: edits     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  and revisions to Settlement agreement;
                  examination of same
7/6/2020    TB    Compose electronic communication to JW re:        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  draft declaration regarding default and consent
                  judgments
7/6/2020    TB    Work on Client's file: Exhibit A Declaration to   0.5    $87.50   $175.00   0.50    $87.50     0.00% Settlement Related
                  attach to application or motion for consent
                  judgment
7/6/2020    TB    Receive, read and prepare response to email(s)    0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  from JW re: edits and revisions to settlement
                  agreement
7/6/2020    JLW   Editing and revision of settlement agreement;     1.5   $300.00   $200.00   1.50   $300.00     0.00% Settlement Related

7/6/2020    TB    Receive, read and prepare response to email(s)    0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  from JW re: proposed settlement agreement
                  language
7/6/2020    TB    Compose electronic communication to JW re:        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  follow up on proposed language regarding
                  liability for settlement agreement

7/7/2020    JLW   Editing and revision of Exhibit A to settlement   0.6   $120.00   $200.00   0.60   $120.00     0.00% Settlement Related
                  agreement;
7/8/2020    JLW   Conference with TB re: settlement agreement;      0.4    $80.00   $200.00   0.40    $80.00     0.00% In House Conference

7/8/2020    TB    Examination of edits and revisions to             0.2    $35.00   $175.00   0.20    $35.00     0.00% Settlement Related
                  Declaration of Timothy Reynolds; prepare
                  Declaration of Melissa Reynolds
7/8/2020    JS    Discussion of case status and directing case      0.1    $30.00   $300.00   0.00     $0.00   100.00% In House Conference
                  strategy to Attorney JW/TB/GS
7/21/2020   JS    Receive, read and prepare response to email(s)    0.1    $30.00   $300.00   0.10    $30.00     0.00% Opposing Counsel Communication
                  from OC and chambers: status
7/21/2020   VK    Receipt and review of message from Tess           0.1    $22.50   $225.00   0.00     $0.00   100.00% In House Conference
                  Bradford re: settlement and deadline for fee
                  petition
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 64 of 69 PageID #: 512


7/21/2020   VK    work on billing spreadsheet for billing entries    2.5   $562.50   $225.00   0.00     $0.00   100.00% Fee Petition
                  prior to change in billing software; format
                  spreadsheet; add to existing billing spreadsheet
                  and categorize and reduce additional billing

7/21/2020   TB    Compose electronic communication to                0.1    $17.50   $175.00   0.10    $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: revised settlement
                  agreement
7/21/2020   TB    Receipt and review of email from JW re:            0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  proposed edits and revisions to settlement
                  agreement
7/21/2020   SG    Conference with JW re: no notice of settlement     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  needed
7/21/2020   TO    Conference with TB re notice to court of           0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  settlement reached
7/21/2020   SG    Conference with TO re: notice of settlement        0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference

7/21/2020   TB    Receive, read and prepare response to email(s)     0.2    $35.00   $175.00   0.20    $35.00     0.00% In House Conference
                  from JW re: JW edits and revisions to
                  settlement agreement; examination of same
                  and propose revisions

7/21/2020   JLW   Editing and revision of settlement agreement,      0.8   $160.00   $200.00   0.80   $160.00     0.00% Settlement Related
                  v.2
7/21/2020   TB    Receive, read and prepare response to email(s)     0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  from VK re: status of timeline to submit fee
                  petition to Court
7/21/2020   JS    Examination of chambers email                      0.1    $30.00   $300.00   0.10    $30.00     0.00% Court Communication
7/22/2020   VK    Work on Client's file: work with billing           0.3    $67.50   $225.00   0.30    $67.50     0.00% Fee Petition
                  spreadsheet data to check for errors, additional
                  reductions, duplication, and formula issues

7/29/2020   SG    Compose electronic communication to TB re:         0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  settlement status after examination of file

7/30/2020   TO    Receipt and review of email from SG to me and      0.1    $17.50   $175.00   0.00     $0.00   100.00% In House Conference
                  TB re update on SA from OC
                         Case 5:19-cv-05025-TLB Document 67-1               Filed 09/14/20 Page 65 of 69 PageID #: 513


8/6/2020    JLW   Receive, read and prepare response to email(s)     0.1   $20.00   $200.00   0.10   $20.00     0.00% Opposing Counsel Communication
                  from OC re: signed settlement
8/10/2020   SG    Compose electronic communication to TO re:         0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  settlement notes and getting agreement signed

8/10/2020   TO    Work on Client's file: reviewed SA, made notes     0.2   $35.00   $175.00   0.00    $0.00   100.00% Settlement Related
                  for KG to call client and send for signature

8/10/2020   TB    Compose electronic communication to JW re:         0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  opposing counsel edits and revisions to
                  settlement agreement and forwarding to
                  settlement pipline for client signature
8/10/2020   JLW   Receive, read and prepare response to email(s)     0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference
                  from TB re: next steps on getting settlement
                  signed
8/11/2020   JS    Examination of text order                          0.1   $30.00   $300.00   0.10   $30.00     0.00%   Case Management
8/11/2020   JS    Examination of NOS-file                            0.1   $30.00   $300.00   0.00    $0.00   100.00%   Case Management
8/11/2020   JS    Examination of emails with OC                      0.1   $30.00   $300.00   0.00    $0.00   100.00%   Opposing Counsel Communication
8/11/2020   TO    Conference with TB re status of client signature   0.1   $17.50   $175.00   0.00    $0.00   100.00%   In House Conference
                  for SA
8/11/2020   TB    Filing of Notice of Settlement                     0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
8/11/2020   TB    Receipt and review of email from opposing          0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  counsel regarding edits and revisions to joint
                  notice of settlement and approval for filing

8/11/2020   JLW   Editing and revision of joint notice of            0.1   $20.00   $200.00   0.10   $20.00     0.00% Settlement Related
                  settlement;
8/11/2020   JLW   Receive, read and prepare response to email(s)     0.1   $20.00   $200.00   0.10   $20.00     0.00% Court Communication
                  from chambers re: settlement status;

8/11/2020   TB    Compose electronic communication to                0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel with attached draft notice of
                  settlement; request for review and approval

8/11/2020   TB    Editing and revision of Joint Status Report -      0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                  convert to joint notice of settlement; compose
                  email to JW re same
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 66 of 69 PageID #: 514


8/11/2020   TB   Preparation and drafting of Status Report re:        0.2   $35.00   $175.00   0.20   $35.00     0.00% Case Management
                 settlement and request for removal of trial and
                 pretrial deadlines
8/11/2020   TB   Conference with JW re: edits and revisions to        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 draft status report
8/11/2020   TB   Receipt and review of email from Court re:           0.1   $17.50   $175.00   0.00    $0.00   100.00% Court Communication
                 pretrial deadlines
8/12/2020   JS   Examination of ECF notice-deadlines                  0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
8/12/2020   TB   Receipt and review of ECF notification               0.1   $17.50   $175.00   0.10   $17.50     0.00% Case Management
                 regarding trial cancellation
8/12/2020   JS   Read and review ECF #, ECF notice                    0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
8/12/2020   JS   Read and review ECF #0, ECF notice                   0.1   $30.00   $300.00   0.00    $0.00   100.00% Case Management
8/12/2020   TO   Receive, read and prepare response to email(s)       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from TB re client availablility; sent to AP and KG

8/17/2020   TO   Receive, read and prepare response to email(s)       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from KG re client signature, reviewed deadline
                 calendar
8/19/2020   SG   Examination of intra office emails re: status of     0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 settlement signature
8/19/2020   TO   respond email from TB re update on client            0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 signature on SA
8/24/2020   TO   Receive, read and prepare response to email(s)       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from KG re update on client signature - left
                 message
8/26/2020   TB                                                        0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
8/26/2020   SG   Examination of emails re: status of client           0.1   $17.50   $175.00   0.00    $0.00   100.00% Settlement Related
                 signature
8/26/2020   TO   Receipt and review of email from TB and KG re        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 client communication
8/27/2020   TO   Receipt and review of email from KG and TB re        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 unable to reach client for signature, keep trying

8/31/2020   TB   Editing and revision of cover letter regarding       0.1   $17.50   $175.00   0.10   $17.50     0.00% Settlement Related
                 settlement agreement and W9 forms

8/31/2020   TO   Receipt and review of text verification for          0.1   $17.50   $175.00   0.00    $0.00   100.00% Case Management
                 permission to use signature
                         Case 5:19-cv-05025-TLB Document 67-1                Filed 09/14/20 Page 67 of 69 PageID #: 515


8/31/2020   SG   Receive, read and prepare response to email(s)       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from TB, KG, TO re: client issues signing
                 agreement
8/31/2020   TO   Receive, read and prepare response to email(s)       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from KG re client signature
9/4/2020    SG   Compose electronic communication to TB re:           0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 motion for approval
9/8/2020    SG   Read and respond to email from TB re:                0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 settlement signature status
9/8/2020    TO   Receive, read and prepare response to email(s)       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 from TB re MFA or JSR, client reading SA
                 tonight
9/8/2020    TB   Compose electronic communication to SG/TO            0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 re: status of client contact and proposal to draft
                 and file a status report
9/8/2020    TB   Compose electronic communication to Kaylee           0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 Gould re: telephone conversation with client
                 and status of approval for using e-signature

9/8/2020    TB                                                        0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
9/8/2020    TO   Receipt and review of email from SG and TB re        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 filing MFA
9/9/2020    TB                                                        0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
9/9/2020    TB                                                        0.1   $17.50   $175.00   0.00    $0.00   100.00% Client Conference
9/10/2020   SG   Conference with TB re: order on fee petition         0.2   $35.00   $175.00   0.00    $0.00   100.00% In House Conference
                 deadline, preparing fee petition
9/10/2020   JS   Read and review ECF #64, MOTION for                  0.1   $30.00   $300.00   0.10   $30.00     0.00% Case Management
                 Extension of Time to File Motion for Approval
                 of Settlement and Petition for Attorney's Fees
                 and Costs
9/10/2020   SG   Editing and revision of motion for extension         0.2   $35.00   $175.00   0.00    $0.00   100.00% Case Management
                 and conference with TB re: The same

9/10/2020   SG   Conference with JW and TB re: response from          0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                 court regarding extension request
9/10/2020   SG   Telephone Conference(s) with court re;               0.1   $17.50   $175.00   0.00    $0.00   100.00% Court Communication
                 extension request
                         Case 5:19-cv-05025-TLB Document 67-1              Filed 09/14/20 Page 68 of 69 PageID #: 516


9/10/2020   SG    Conference with TB, JW and JS re: extension       0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  request
9/10/2020   TB    Telephone Conference(s) with opposing             0.1   $17.50   $175.00   0.00    $0.00   100.00% Opposing Counsel Communication
                  counsel - OC out in depositions
9/10/2020   TB    Compose electronic communication to               0.1   $17.50   $175.00   0.10   $17.50     0.00% Opposing Counsel Communication
                  opposing counsel re: draft motion for approval
                  and edit to deadline to file for fees and costs

9/10/2020   TB    Receive, read and prepare response to email(s)    0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  from JW re: proposed edit and proposed
                  request to OC to extend deadline to file motion
                  for fees
9/10/2020   TB    Compose electronic communication to JW re:        0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  edits and revisions to settlement agreement re:
                  deadline to file motion for fees

9/10/2020   JLW   Conference with TB re: motion for approval;       0.1   $20.00   $200.00   0.00    $0.00   100.00% In House Conference

9/10/2020   JLW   Editing and revision of motion for approval       0.3   $60.00   $200.00   0.30   $60.00     0.00% Settlement Related

9/10/2020   TB    Compose electronic communication to JW re:        0.1   $17.50   $175.00   0.10   $17.50     0.00% In House Conference
                  joint motion for approval of settlement
                  agreement and request for review

9/10/2020   TB    Editing and revision of settlement agreement      0.2   $35.00   $175.00   0.20   $35.00     0.00% Settlement Related

9/10/2020   SG    Receipt and review of motion for approval and     0.3   $52.50   $175.00   0.00    $0.00   100.00% Settlement Related
                  conference with TB re: the same

9/10/2020   SG    Telephone Conference(s) with KG re: signature     0.1   $17.50   $175.00   0.00    $0.00   100.00% In House Conference
                  status and examination of IOM re: the same

9/10/2020   TB    Conference with SG re: edits and revisions to     0.2   $35.00   $175.00   0.20   $35.00     0.00% In House Conference
                  settlement agreement
9/10/2020   TB    Receipt and review of draft Joint Motion for      0.3   $52.50   $175.00   0.30   $52.50     0.00% Settlement Related
                  Approval; editing and revising of same
9/10/2020   TB                                                      0.1   $17.50   $175.00   0.10   $17.50     0.00% Client Conference
                        Case 5:19-cv-05025-TLB Document 67-1                    Filed 09/14/20 Page 69 of 69 PageID #: 517


9/10/2020   TO   Preparation and drafting of Motion for                1.4    $245.00   $175.00     0.00      $0.00   100.00% Settlement Related
                 approval. sent to SG and TB for review
9/10/2020   TB   Compose electronic communication to                   0.1     $17.50   $175.00     0.10     $17.50     0.00% Opposing Counsel Communication
                 opposing counsel re: status of fully executed
                 settlement agreement and status of drafting
                 joint motion for approval

9/10/2020   TB   Compose electronic communication to SG/TO             0.1     $17.50   $175.00     0.10     $17.50     0.00% In House Conference
                 re: telephone conference with client and
                 permission to use e-signature; request for joint
                 motion for approval of settlement

9/10/2020   TB                                                         0.1     $17.50   $175.00     0.10     $17.50     0.00% Client Conference
9/10/2020   VK   work on billing spreadsheet: add billing              2.9    $652.50   $225.00     1.00    $225.00    65.52% Fee Petition
                 since mid-June, categorize and reduce and
                 work on updating fee petition briefing for
                 specifics related to case and to reflect
                 Rodriguez arguments
                                                                    281.00 $49,836.00             162.10 $32,297.50    42.31%
